Exhibit 10.1

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”), is made and entered into on June 6,
2013 (the “Effective Date”) by and between (i) AMAG Pharmaceuticals, Inc., a
Delaware corporation, with its principal place of business located at 100 Hayden
Ave., Lexington, MA 02421 (“AMAG”) and (ii) Access Pharmaceuticals, Inc., a
Delaware corporation, with its principal place of business located at 2600
Stemmons Freeway, Suite 176, Dallas TX 75207 (“Access”) (AMAG and Access are
each a “Party,” and collectively the “Parties”).

 

WHEREAS, Access has developed and owns or otherwise controls certain
intellectual property rights related to the Device (as defined below);

 

WHEREAS, AMAG desires to obtain the rights and licenses set forth herein
pertaining to the Device;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1          Certain Defined Terms.  Capitalized terms shall have the meaning
set forth on Schedule A attached hereto.

 

ARTICLE 2
LICENSE

 

2.1          License Grant.  Subject to the terms and conditions of this
Agreement, Access, on behalf of itself and its Affiliates, hereby grants to AMAG
and its Affiliates (i) an exclusive (even as to Access and its Affiliates),
royalty-bearing license, with the right to grant sublicenses, to the Access
Intellectual Property Rights in the Territory to use, import, have imported,
offer for sale, sell, manufacture and Commercialize the Device for the treatment
of all diseases or conditions of the oropharyngeal cavity, including but not
limited to, mucositis (such uses are the “Field”), in the Territory and
(ii) solely upon the occurrence of a Specified Event, a non-exclusive license,
with the right to grant sublicenses, to make and have made the Devices anywhere
in the world solely for sale and use in the Territory. The right of AMAG to
grant sublicenses under this Section 2.1 is subject to the requirement that each
such sublicense shall be in writing and shall include provisions
(i) acknowledging that such sublicense is subject to the applicable
license(s) granted hereunder, (ii) requiring each sublicensee to perform all
applicable obligations of AMAG hereunder in the applicable portion of the
Territory (specifically including the obligation to make reports and keep and
maintain records of sales to at least the same extent as required under this
Agreement), (iii) allowing Access the same access and audit rights with respect
to such records as permitted with respect to AMAG’s records hereunder, and
(iv) prohibiting further sublicensing by the sublicensee.  AMAG shall at all
times remain responsible for the

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

performance of any of its sublicensees.  AMAG shall provide an un-redacted copy
of each sublicense it enters into to Access promptly following execution.  This
Agreement does not convey to AMAG any rights in any Access Intellectual Property
Rights, Access Patent Rights or any other intellectual property rights of Access
by implication, estoppel or otherwise except for the rights expressly granted in
this Section 2.1.  Title to the Access Intellectual Property Rights, Access
Patent Rights and any other intellectual property rights of Access shall at all
times remain vested in Access.

 

2.2          Ancillary Rights.  Access hereby assigns to AMAG all of its right,
title and interest (including the right to control access or content) in and to
any and all (i) Device-related internet or social media portals or accounts
including the domain names www.mugard.com, www.mugard.net, www.mugard.org and
the MuGard Facebook page and (ii) intellectual property rights Controlled by
Access and its Affiliates, including copyrights, in any and all sales training,
and sales, marketing and promotional materials, samples, reprints, speaker kits
and product labeling and packaging related to the Device in the Territory. For
avoidance of doubt, as of the Effective Date, Access shall cease all
Commercialization, marketing, promotion, sales and other public communication
relating to the Device in the Territory, by whatever means or media, except as
expressly agreed to in advance by AMAG.

 

2.3          Covenant Not to Compete. Each Party and its Affiliates hereby
covenant and agree that during the Term, they will not, directly or indirectly,
research, develop, market, sell or Commercialize, or assist in the development,
marketing, sale or Commercialization of, any medical devices that directly
compete with the Device for the treatment of any diseases or conditions of the
oropharyngeal cavity, including but not limited to, Mucositis (a “Competitive
Device”) in the Territory; including, providing consultative services, owning,
managing, operating, participating in, controlling or being connected as a
majority stockholder, partner, or otherwise with any Person that creates,
develops, markets, sells or Commercializes a Competitive Device, within the
Territory.

 

2.4          Exclusivity.  Access hereby agrees that it shall not and it shall
cause its Affiliates to not provide the Device to any Third Party if Access or
such Affiliate knows or has reason to believe that the units of Device provided
to such Third Party have been sold for use or used in the Territory.  In the
event that Access learns or is notified that the Device is being imported into
the Territory by any Third Party to whom Access or any of its Affiliates have
directly or indirectly supplied Device without prior written authorization from
AMAG (“Diverted Product”), Access and its Affiliates shall take such actions as
are necessary to cease such importation, including by terminating agreements
with any Third Party involved in the purchase, sale or distribution of such
units of Diverted Product.  Access further agrees that it shall not and it shall
cause its Affiliates to not manufacture, offer for sale, sell or otherwise
commercialize, alone or with or through a Third Party, within the Territory, a
product that [***], that can be used (whether or not such use is in compliance
with applicable permits, licenses, authorizations, and clearances required by
any Governmental Authority) within the Field.  For avoidance of doubt, the
foregoing limitation shall not prevent or limit Access’s right to manufacture,
offer for sale, sell or otherwise commercialize products that [***], for the
treatment of diseases or conditions outside of the Field.

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.5          Diligence.  AMAG shall use Commercially Reasonable Efforts to
Commercialize the Device throughout the Territory during the Term in accordance
with the terms and conditions set forth in this Agreement.  Notwithstanding the
foregoing, AMAG shall provide Access the opportunity to provide commercially
reasonable input and suggestions into matters relating to the Commercialization
of the Device in the Territory, and AMAG shall not unreasonably refuse to
consider such input and suggestions.  AMAG shall provide Access with a
commercialization plan detailing AMAG’s projected activities to Commercialize
the Device in the Territory (each, a “Commercialization Plan”) within ten
(10) days after the end of the [***] with updated Commercialization Plans for
each calendar year to be provided thereafter not later than March 1 of each such
calendar year.

 

ARTICLE 3
LICENSE FEES AND ROYALTIES

 

3.1          Upfront Payments

 

(a)           Effective Date Payment.  In consideration of the rights, licenses,
representations and warranties granted or made by Access herein, AMAG shall make
aggregate payments to Access in the amount of Three Million Three Hundred
Thousand U.S. Dollars ($3,300,000) within five (5) Business Days after receipt
of an invoice from Access, such invoice to be delivered on or after the
Effective Date.

 

3.2          Royalties.  As consideration for the rights granted pursuant to
Section 2.1, AMAG shall pay to Access royalties on aggregate Net Sales of the
Device in the Territory for each [***] as set forth below:

 

[***]Net Sales in the Territory

 

Royalty Rate

 

 

 

 

[***]

 

 

 

For illustrative purposes, if [***], there are Net Sales of the Device in the
amount of [***], AMAG will pay tiered royalties to Access, in the aggregate
amount of [***].

 

3.3          Royalty Term.  Royalties shall be payable on Net Sales of the
Device beginning on the Effective Date and ending on the last to occur of
(i) the expiration or termination of the

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

last Valid Claim of the Access Patent Rights to expire or terminate and (ii) the
tenth (10th) anniversary of the First Commercial Sale of the Device in the
Territory (the “Royalty Term”). After the expiration of the Royalty Term, the
license granted pursuant to Section 2.1 herein shall become a fully paid-up,
royalty-free and perpetual license in the Territory.

 

3.4          Royalty Reduction.  The royalty rates shall be reduced to [***] of
the rates set forth in Section 3.2 above on Net Sales of the Device in the
Territory for any part of the Royalty Term occurring after the expiration or
termination of the last Valid Claim of the Access Patent Rights to expire or
terminate.

 

3.5          Royalty Off-Set.  AMAG will be entitled to a royalty off-set equal
to [***] of any amounts actually paid by AMAG to Third Parties in settlement
(including a settlement by license) or final judgment of a Third Party claim
that the composition of matter, use, manufacture or importation of the Device
infringes the patent rights of such Third Party; provided that the application
of such offset shall not reduce the royalties owed by AMAG to Access by more
than [***] of the amount of any royalty payment due hereunder in any calendar
quarter (excluding reductions taken in accordance with Section 5.1(a) and with
any excess amount that is not recovered pursuant to this Section 3.5 being
[***].  AMAG shall notify Access if AMAG’s royalty obligation is reduced
pursuant to this Section 3.5 and AMAG shall include an explanation of the
reduction in the applicable royalty report delivered pursuant to Section 3.6.

 

3.6          Royalty Reports; Payments.  The royalty described in Section 3.2
shall be calculated and paid on a calendar quarter basis during the Term.  AMAG
shall furnish to Access a written report, within forty five (45) days after the
end of each calendar quarter (or portion thereof, if this Agreement terminates
during a calendar quarter), showing (a) the Net Sales of all Devices sold by
AMAG and its Affiliates and Sublicensees in the Territory during the reporting
period; (b) the calculation of royalties thereon; (c) the then aggregate Net
Sales for Devices for [***]; and (d) the calculation of royalties payable under
this Agreement for such calendar quarter (or portion thereof).  Royalties shown
to have accrued by each royalty report shall be due and payable on the date such
royalty report is due.  All payments to be made by AMAG hereunder will be made
in U.S. dollars by wire transfer to such bank account as Access may designate. 
AMAG shall keep complete and accurate records in sufficient detail to enable the
royalties payable hereunder to be determined for a period of at least three
(3) years from the date of each payment of royalties.

 

3.7          Late Payments.  In the event that any payment due under this
Agreement is not made when due, the amount due shall accrue interest beginning
on the [***] following the final date on which such payment was due, calculated
at the annual rate equal to the prime interest rate reported in the Wall Street
Journal for the due date, or, if lower, the maximum rate permitted by law,
calculated from the due date until paid in full.  Such payment when made shall
be accompanied by all interest so accrued.  Said interest and the payment and
acceptance thereof shall not negate or waive the right of the party to whom
payment is due to any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of the payment.

 

4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.8          Inspections.

 

(a)  During the term of the Agreement and for a period of three (3) years
thereafter, AMAG, its Affiliates and Sublicensees will keep complete and
accurate records in sufficient detail to permit Access to confirm the
completeness and accuracy of the information presented in each report delivered
pursuant to Section 3.6 and all payments due hereunder. AMAG, its Affiliates and
Sublicensees will permit an independent, certified public accountant selected by
Access and reasonably acceptable to AMAG, which acceptance will not be
unreasonably withheld or delayed (the “Auditor”) to audit or inspect those
records of AMAG that relate to Net Sales for one or more annual periods, for the
sole purpose of verifying the: (i) accuracy of the reports required under
Section 3.6 and royalties payable in respect of Net Sales for the period under
review; and (ii) withholding taxes, if any, required by law to be deducted as a
payment by AMAG in respect of such Net Sales. Such inspections shall be limited
to the three (3) preceding calendar years and no period may be subject to such
an inspection more than one time hereunder. Such inspections will be conducted
during AMAG’s normal business hours at such place where such records are
customarily kept, no more than once in any twelve (12) month period and upon at
least thirty (30) days prior written notice by Access to AMAG.  The Auditor will
execute a reasonable written confidentiality agreement with AMAG and will
disclose to Access only the amount and accuracy of payments reported and
actually paid or otherwise payable under this Agreement and the specific details
concerning any discrepancies.  The Auditor will send a copy of the report to
AMAG at the same time such report is sent to Access.

 

(b)  In the event that the Auditor concludes that additional royalties were
required for the annual period under review, the additional royalty payment will
be paid within thirty (30) days of the date the Auditor delivers its report to
the Parties so concluding that such payments were underpaid.  The payment of
additional royalties to Access shall bear interest as described in Section 3.7.
The fees charged by the Auditor will be paid by Access unless the audit
discloses an underpayment of royalties paid or payable by AMAG for the annual
period under review by more than the greater of (i) [***] or (ii) [***], in
which case AMAG shall pay (or reimburse Access for) the reasonable and
documented fees and expenses charged by the Auditor.

 

ARTICLE 4

REGULATORY AND PATENT MATTERS

 

4.1          Governmental Clearances.

 

(a)           Access shall obtain and maintain all Governmental Clearances in
the Territory concerning the Device and AMAG shall have the right to use and
reference all such Governmental Clearances incident to and as an integral part
of the License Grant set forth in Article 2 hereof.

 

(b)           Access shall make determinations of whether additional regulatory
submissions are necessary to be made to FDA.   Access shall provide AMAG with a
copy of any additional regulatory submission, including 510(k) premarket
notifications submitted for modifications to the Device or other correspondence
with FDA exploring whether a 510(k) notice is required for a given Device
modification, for AMAG’s review and comment prior to submission.  AMAG shall
provide such comments to Access within

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

fifteen (15) days following its receipt of such materials from Access.  Access
shall provide AMAG with a copy of the final submission promptly after it is
submitted to FDA.

 

(c)           Access and its Affiliates hereby grant to AMAG a [***], right of
use and reference for any and all data and information contained in any FDA
Approvals or filings with FDA, including non-clinical data, and any other data
and information required by AMAG in connection with the Commercialization of the
Device in the Territory; provided that AMAG shall not seek to utilize such right
of reference unless and until [***] and AMAG shall not thereafter seek to alter
the scope and terms of the Regulatory Clearance for the Device within the
Territory without Access’s prior written consent, not to be unreasonably
withheld or delayed.

 

(d)           Within five (5) Business Days after the Effective Date, Access and
AMAG shall enter into an escrow agreement in substantially the form attached
hereto as Schedule H (the “Escrow Agreement”).  Subject to the terms and
conditions set forth in the Escrow Agreement, Access will [***] and deposit with
the escrow agent identified in the Escrow Agreement (the “Escrow Agent”) [***]
attached hereto as Schedule F [***] to release from escrow [***] if a Release
Event occurs pursuant to Section 4.9 of this Agreement.  [***].

 

4.2          Compliance with Applicable Laws - General.

 

(a)           Each Party shall comply in all material respects with all
Applicable Laws that relate to the performance of such Party’s obligations under
this Agreement and, except as provided for herein, shall bear their own cost and
expense of complying therewith.

 

(b)           The termination or expiration of this Agreement shall not relieve
either Party of its responsibility to comply in all material respects with any
statutory or regulatory requirements associated with the Device(s).

 

(c)           Each Party shall be responsible for compliance, as applicable,
with FDA’s establishment registration and device listing requirements set forth
in 21 C.F.R. Section 807.25.

 

(d)           Access shall be responsible for compliance, as applicable, with
FDA’s medical device reporting requirements set forth in 21 C.F.R. Part 803.25.

 

(e)           Each Party shall be responsible for compliance, as applicable,
with FDA’s corrections and removals requirements as set forth in 21 C.F.R.
Part 806.

 

4.3          Good Manufacturing Practices.

 

(a)           Access shall ensure that all Devices are designed and manufactured
in material compliance with (i) FDA’s Good Manufacturing Practices,

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

which are codified in the Quality System Regulation (“QSR”) set forth in 21
C.F.R. Part 820, (ii) the Quality Agreement and (iii) the Supply Agreement.

 

(b)           AMAG shall ensure that it conducts any QSR-related activities in
substantial compliance with FDA’s requirements, as necessary. Without limiting
the generality of the foregoing, such activities may include, among others,
incoming inspections, warehousing and storage, Device handling and maintenance
of distribution records.  All Device Returns which are to be quarantined and
marked in such a fashion as to not be confused with inventory for sale, and
warehousing in a manner that prevents damage to Devices.

 

4.4          Device Complaints.

 

(a)           Access shall be responsible for handling all complaints, inquiries
and any medical or non-medical device reporting requirements associated with the
Devices.  Access or its Affiliates will be responsible for maintaining Device
complaint files and for submitting reports to the FDA regarding such
complaints.   Access is responsible for complying with all Applicable Laws
pertaining to the reporting of adverse device events or malfunctions, including
FDA’s Medical Device Reporting requirements, as set forth at 21 C.F.R Part 803. 
AMAG shall cooperate fully with Access to enable Access to fulfill such
requirements.  Access shall provide AMAG with a copy of any response related to
a request for information from FDA’s Office of Surveillance and Biometrics for
AMAG’s review and comment prior to submission of the response.  Access shall
provide AMAG with a copy of the final response promptly after it is submitted to
FDA.

 

(b)           If AMAG receives any information regarding real or potential
adverse reactions or malfunctions of the Device(s) or any information that might
otherwise constitute a complaint about the Device(s), AMAG shall promptly
provide to Access all information that it has concerning same.   AMAG shall, at
Access’s request, assist with the investigation of complaints by requesting
reasonably obtainable follow-up information from its customers.  Upon the
request of AMAG, AMAG and Access shall promptly enter into a separate agreement
to further specify the allocation of responsibilities set forth in this
Section 4.4(b).

 

(c)           In the event and to the extent that [***] manufacture, handling,
storage or testing of the Devices facilities, [***], Access shall delegate to
AMAG it responsibilities for complaint handling and MDR reporting under 21
C.F.R. Part 803, until [***].  Access shall cooperate fully with AMAG to enable
AMAG to fulfill such requirements and shall promptly provide access to existing
complaint files and MDRs.  Once AMAG [***], all complaint handling and MDR
reporting shall [***] with respect to Devices manufactured [***] but not with
respect to Devices manufactured [***].

 

7

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4.5            Quality Inspections By AMAG.

 

(a)           Routine.  Access and its Affiliates shall permit and facilitate
AMAG (or an independent quality control auditor reasonably acceptable to
Access), once each calendar year, for a period not to exceed three (3) days,
during regular business hours and upon at least five (5) Business Days notice,
access to inspect Access and the facilities where the Devices were managed or
are manufactured, handled, stored or tested.

 

(b)           For Cause.  In addition, AMAG or its auditor shall have the right
to inspect Access and the facilities where the Devices were managed or are 
manufactured, handled, stored or tested for a period not to exceed three
(3) days, during reasonable business hours and upon at least four (4) Business
Days notice where a substantial question concerning the quality of the Devices
or manufacturing facilities or process has been raised by FDA or as a result of
Device defect or Device-related claims of injury, including a follow up
inspection to ensure implementation of any needed corrective action.

 

(c)           During such inspections, AMAG or its auditor may observe all
processes relating to the management or manufacture, storage, handling or
testing of the Devices and all management, manufacturing, handling, storage and
test records regarding the Devices to the extent necessary for, and for the sole
purpose of, assessing Access’s compliance with the provisions of Sections 4.2,
4.3 and the product warranty set forth in Schedule E to this Agreement. Access
shall provide reasonable and customary assistance during such inspections.

 

(d)           AMAG and its auditor shall observe all rules applicable to
visitors while on site at Access and its Affiliates.  AMAG shall use reasonable
efforts to ensure that such inspections do not unreasonably disrupt operations
of the applicable facility, and acknowledges that in complying with its
inspection obligations Access and its designees shall be entitled to protect the
confidentiality of records, facilities and processes not related to the Device
or the manufacturing or quality control processes relating to the Device.

 

(e)           AMAG shall only be permitted to use an auditor who first executes
a confidentiality agreement reasonably acceptable to Access and its Affiliates
or designated third party manufacturers, as applicable.

 

(f)            AMAG shall cause the auditor to provide Access and its Affiliates
with a copy of any written materials reporting on the results and conclusions of
such inspection contemporaneously with any such submission to AMAG.

 

(g)           If an inspection pursuant to this Section 4.5 reveals that the
facility used to manufacture Devices does not satisfy the requirements of
Section 4.2 and Section 4.3 in all material respects, then AMAG will promptly
provide to Access written notice of such fact, which notice will contain in
reasonable detail the deficiencies alleged in the manufacturing facilities and,
if practicable, those steps AMAG believes Access should undertake in order to
remedy such deficiencies.  Access will remedy such deficiencies

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

according to a mutually agreed plan to be established within [***] days after
receipt of such written notice.

 

(h)           In the event and to the extent that [***] manufacture, handling,
storage or testing of the Devices facilities, whether directly or indirectly,
then the provisions of Section 4.5(a)-(g) shall thereafter [***].

 

4.6          Device Recalls.

 

(a)           If either Party (i) becomes aware of an event, incident or
circumstance that has occurred which may result in the need for a recall or
other removal of the Device or any lot or lots thereof from the market;
(ii) becomes aware that a Governmental Authority is threatening or has initiated
an action to remove the Device from the market; or (iii) is required by any
Governmental Authority to distribute a “Dear Doctor” letter or its equivalent,
regarding use of the Device, such Party shall promptly advise the other Party in
writing with respect thereto, and shall provide to such other Party copies of
all relevant correspondence, notices, and the like.  The Parties will promptly
confer to discuss such circumstances and to consider appropriate courses of
action.  The Parties shall mutually agree upon any corrective action with
respect to the Device in the Territory; provided that in the event that they are
unable to agree then Access shall have final authority to make all decisions
relating to any recall, market withdrawal or other corrective action with
respect to the Device in the Territory and shall be responsible for conducting
any recalls or taking such other remedial action, and AMAG agrees, upon
reasonable request by Access and [***], to assist with respect to such recalls
or remedial actions.

 

(b)           If Access decides to conduct a recall, market withdrawal or other
corrective action with respect to the Device in the Territory Access will
provide written notice to AMAG within twenty-four (24) hours of such decision,
and a summary of the reason for and implementation of such action.  Access shall
provide such information as AMAG may reasonably require to prepare any
additional customer notification of such recall, which notification shall be
issued by AMAG.

 

(c)           Any such recall shall be handled in accordance with the policies
and procedures maintained by the recalling party.  The recalling party shall
submit to FDA, any necessary reports, as required under 21 C.F.R. Part 806, and
shall be responsible for drafting any recall notifications with respect to the
Devices.  Access shall provide AMAG with a copy of any report for AMAG’s review
and comment prior to submission.  Access shall provide AMAG with a copy of the
final report promptly after it is submitted to FDA.

 

(d)           In the event of a recall, market withdrawal or other corrective
action with respect to the Device in the Territory in accordance with
Section 4.6, [***] shall be responsible for all costs and expenses of such
recall, market withdrawl or other corrective action to the extent such recall,
market withdrawal or other corrective action is caused by a breach of this
Agreement or the Supply Agreement [***] or the failure of

 

9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***], its Affiliates or contractors to comply with any FDA requirement and
[***] shall, at its option, either [***] the Devices that are the subject of
such action or [***] the Devices that are the subject of such action [***]
within a reasonable time at its expense.  [***] shall be responsible for the
cost and expenses of any recall, market withdrawal or other corrective action
with respect to the Device in the Territory to the extent that such recall,
market withdrawal or other corrective action is caused by a breach of this
Agreement by [***] or the failure of [***], its Affiliates or contractors to
comply with any FDA requirement.

 

(e)           During the term of this Agreement, AMAG shall maintain records of
all sales of the Devices, including Devices sold, quantities and shipment dates,
and customer information sufficient to adequately administer a recall, market
withdrawal or correction and provide Access with such materials in the event and
to the extent necessary to implement a recall, market withdrawal or correction.
Immediately upon termination or expiration of this Agreement, AMAG shall provide
Access with a copy of all distribution records relating to the Devices.

 

4.7          Governmental Inspections and Inquiries.

 

(a)           Access and its Affiliates shall promptly, and in any event within
[***] after the date of receipt of notice, notify AMAG in writing of, and shall
provide AMAG with copies of, any correspondence and other documentation received
or prepared by Access in connection with any of the following events to the
extent necessary to meet the requirements of FDA or other Governmental
Authority:

 

i.      receipt of a regulatory letter, warning, recall notice, notice of FDA or
other Governmental Authority in connection with the design, manufacture,
storage, marketing, advertisement, sale and/or distribution of the Devices; and

 

ii.   any FDA or other Governmental Authority comments relating to the Devices
that may require a response or action by Access or its Affiliates.

 

(b)           Without limiting the generality of the foregoing, in the event
that AMAG or any of its agents receives a letter or comments from FDA or other
Governmental Authority in connection with any of the Devices that requires a
response or action by AMAG, Access shall promptly provide to AMAG any data or
information required in preparing such response that relates to storage,
marketing, advertising, sale or distribution of the Devices, and Access will
cooperate fully with AMAG in preparing such response.

 

(c)           In the event any facility that is used by Access or Affiliates to
manufacture, store, market, advertise, distribute or sell any of the Devices is
inspected by FDA or other Governmental Authority, Access shall notify AMAG 
promptly upon learning of such inspection and shall supply AMAG with copies of
any correspondence

 

10

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

that relates to such inspection.  AMAG may, at its election, send
representatives to such facility and may observe any portion of such inspection
that relates to the Device and provide input to Access.  Access shall provide
AMAG with a copy of any response related to such visit or inspection for AMAG’s
review and comment prior to submission of the response.  Access shall provide
AMAG with a copy of the final response promptly after it is submitted to FDA or
such other Governmental Authority.

 

4.8          AMAG Regulatory Requirements.  AMAG shall at all times promote,
advertise, market, distribute and sell the Device in accordance with all
Applicable Laws.

 

4.9          Specified Events.

 

(a)           In the event that a Specified Event occurs, (i) AMAG shall have
the right, but not the obligation, to certify to the Escrow Agent that a
Specified Event that is a Release Event has occurred and [***] and/or (ii) AMAG
shall have the right, but not the obligation, [***].  Access shall promptly take
such other actions as AMAG may reasonably request to assist AMAG in [***],
including without limitation by providing the following:

 

[***]

 

(b)           Access shall also grant AMAG the rights to [***] in cooperation
with any Third Party manufacturer, including [***], for the manufacture of the
Device, and shall issue a corresponding release to such Third Party to release
it of any obligations that would interfere with [***].  Upon [***], the
exclusive US license for [***] shall continue in effect for the full Term.  Upon
[***] the provisions of [***] shall continue in effect with all references in
such Sections [***] being deemed [***] and all references in such Sections [***]
being deemed [***].  For the avoidance of doubt, if AMAG exercises [***] rights
in accordance with [***] then [***] shall not bear any obligations under this
Agreement or the Supply Agreement in respect of [***].

 

(c)           A Specified Event shall be any of the following (each a “Specified
Event”):

 

·                  Access [***] addressed to Access or its Affiliates or its
Third Party contract manufacturer within the time period established in a [***]
(or any extension of such time period [***]) (“[***]”);

 

·                  Access or its Affiliates or its Third Party contract
manufacturer [***] according to a [***] that is the subject of a notice
delivered to Access pursuant to [***];

 

·                  [***];

 

11

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

·                  [***];

 

·                  Access acquiesces to any [***], or if Access contests such
action, such case is not dismissed within 60 days of its initial filing
(“[***]”); or

 

·                  [***] and together with the [***], each a “Release Event” and
collectively, the “Release Events”).

 

4.10        Patent Matters.

 

(a)           Patent Maintenance.  Access shall be responsible for the
preparation, prosecution (excluding, any interferences, reissue proceedings and
reexaminations) and maintenance of the Access Patent Rights [***].  Upon request
by AMAG, Access shall provide AMAG with an update of the filing, prosecution and
maintenance status for each of the Access Patent Rights.  Access shall
reasonably consult with, and will accommodate requests made by, AMAG with
respect to the preparation, prosecution and maintenance of the Access Patent
Rights in the Territory.  Access shall provide to AMAG copies of any papers
relating to the filing, prosecution or maintenance of the Access Patent Rights
in the Territory promptly upon their being filed or received.  Access shall not
knowingly take any action during prosecution and maintenance of the Access
Patent Rights that would materially adversely affect them (including abandonment
or any reduction in claim scope), without AMAG’s prior consent.  [***].

 

(b)           Patent Enforcement.   In the event that Access or AMAG becomes
aware of a suspected infringement in the Territory of any Access Patent Right
exclusively licensed to AMAG under this Agreement, or any such Access Patent
Right is challenged in any action or proceeding (including any interferences,
reissue proceedings or reexaminations), such Party shall notify the other Party
promptly, and following such notification, the Parties shall confer.  [***]
shall have the first right, but shall not be obligated, to bring an infringement
action with respect to such infringement at its own expense, in its own name,
provided, that [***] keeps [***] reasonably informed of its progress and
provides [***] with copies of any substantive documents related to such
proceedings and reasonable notice of all such proceedings.  [***] shall make
reasonable efforts to assist [***], at [***] request and expense, in any action
or proceeding being prosecuted if so requested, and shall lend its name to such
actions or proceedings if reasonably requested by [***] or required by
Applicable Law.  If [***] recovers any damages or other sums in any such action,
suit or proceeding or in settlement thereof, such damages or other sums
recovered shall first be applied to all out-of-pocket costs and expenses
incurred by the Parties in connection therewith, including, without limitation,
attorney’s fees.  If such recovery is insufficient to cover all such costs and
expenses of both Parties, it shall be shared in proportion to the total of such
costs and expenses incurred by each Party.  If after such reimbursement any
funds shall remain from such damages or other sums recovered, such funds shall
be retained by [***], provided that

 

12

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***] shall receive out of any such remaining recovery received by[***] an
amount equivalent to [***].  [***] shall notify [***] of its decision to
exercise its right to enforce or defend the [***] as soon as possible, but not
later than [***] following its discovery or receipt of notice of the alleged
infringement.  If (i) [***] notifies [***] that it will not [***] in accordance
with this Section 4.4(b); (ii) [***] has exhausted all legal appeals with
respect to causing the alleged infringement to cease or causing the Person
alleging the infringement to forebear or (iii) [***] fails to bring an
infringement action within [***] following its discovery or receipt of notice of
the alleged infringement; or (iv) [***] is not reasonably diligent in pursuing
an infringement action or diligently defending the validity or enforceability of
[***] at issue and, after notice from [***], fails to exercise reasonable
diligence in connection with such activities, then [***] shall have the right to
pursue the alleged infringer or take control of any action initiated by, or
being defended by, [***] at [***] own expense.  Notwithstanding the foregoing,
if [***] has not initiated an infringement or misappropriation action as
described under (iii) above, or ceased to pursue such action, on the advice of
outside patent counsel, then [***] agrees not to initiate such an action without
[***] prior consent not to be unreasonably withheld or delayed (with the
determination of reasonableness taking into account the costs of such
litigation, its likelihood for success, the potential damages or settlement
recovery). In any such case, [***] will, wherever possible under Applicable Law,
substitute [***] as party plaintiff for purposes of pursuing any alleged
infringer, or as defendant for defending any [***].  If [***] recovers any
damages or other sums in any such action, suit or proceeding or in settlement
thereof, such damages or other sums recovered shall first be applied to all
out-of-pocket costs and expenses incurred by the Parties in connection
therewith, including, without limitation, attorneys fees.  If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be
shared in proportion to the total of such costs and expenses incurred by each
Party.  If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be retained by [***].  No settlement,
consent judgment or other voluntary final disposition of any suit regarding
[***] in the Territory may be entered into by AMAG or Access without the consent
of the other Party, which consent shall not be unreasonably withheld or delayed.

 

ARTICLE 5
TRANSITION PERIOD

 

5.1          Transition Period.  Access will perform the transition activities
described in this Section 5.1 as soon as reasonably possible after the Effective
Date.  AMAG shall use reasonable efforts to support Access’s performance of such
activities and shall otherwise cooperate in good faith with Access in connection
therewith.

 

(a)           Retained Sales; Retained Liabilities.

 

(i)            For avoidance of doubt, as between the Parties, Access shall
retain all rights and liabilities associated with Devices sold by or on behalf
of Access either outside of the Territory at any time or within the Territory
but prior to the

 

13

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Effective Date (“Retained Sales”).  Without limiting the foregoing, Access shall
have the sole right to collect any and all amounts that are due and payable from
Third Parties in connection with Retained Sales. Access shall retain sole
responsibility for all costs, expenses, claims and liabilities associated with
the manufacture, marketing, distribution, sale or use of the Device prior to the
Effective Date (such amounts are collectively, the “Retained Liabilities”),
including, liability for fees, services and claims arising under or related to
any Third Party Agreements (including and such liability relating to Third Party
Agreements that are assigned to AMAG to the extent incurred or accrued prior to
such assignment), liability for all returns, rebates, credits, chargebacks,
administrative fees, price adjustment claims and liabilities and all liabilities
for damage or personal injury, including product liability claims, arising out
of or relating to Retained Sales or the research, development and
Commercialization of the Device by or on behalf of Access or any of its
Affiliates.

 

(ii)           AMAG Right to Cure and Offset.  Notwithstanding the allocation of
responsibility in Section 5.1(a)(i), in order to avoid confusion within the
Territory, AMAG shall have the right, to be exercised if at all in AMAG’s sole
discretion, to accept returns and to honor rebates, credits, price adjustments
and similar claims and liabilities made or requested in connection with Retained
Sales and Access hereby agrees (A) that Access shall reimburse AMAG for such
costs incurred by AMAG in connection with such activities, including the amounts
of such rebates, credits, price adjustments and other similar claims within
thirty (30) days after receipt of an invoice therefor from AMAG and (B) that as
an alternative to such reimbursement, AMAG shall be permitted to offset such
costs against payments that become due hereunder from AMAG to Access.

 

(iii)          Excess Load In.  To the extent that Access (directly or with or
through any Third Parties) shipped, distributed or sold a quantity of Devices
within the Territory during the [***] period ending on the Effective Date that
has an aggregate gross invoiced price in excess of [***] (such excess amount is
the “Excess Load In Charge”) and will be subject to reimbursement or offset as
set forth in this Section 5.1(a)(iii).  Access hereby agrees (A) that Access
shall reimburse AMAG in an amount equal to [***] of the Excess Load In Charge
within [***] after receipt of an invoice therefor from AMAG and (B) that as an
alternative to such reimbursement, AMAG shall be permitted to offset such costs
against payments that become due hereunder from AMAG to Access.

 

(b)           Commercial Agreements.  Beginning on the Effective Date, and for a
period of [***] thereafter, the Parties shall cooperate in good faith to
(1) negotiate and effectuate the assignment of such Third Party Agreements to
AMAG as AMAG may request, (2) to terminate such Third Party Agreements as AMAG
may direct, and (3) to either maintain in effect for the benefit of AMAG
(including that Access will exercise rights thereunder at AMAG’s direction)
provided that AMAG performs any obligations thereunder or compensates Access for
the cost of its performance, or make reasonable efforts to facilitate AMAG
negotiation and entry into agreements with such Third Parties as AMAG may
request, including that Access shall agree to terminate or waiver or modify its
rights under any Third Party Agreements with such Third Parties with respect

 

14

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

to the Territory as necessary or convenient to facilitate such entry by AMAG. 
The Parties further agree that Access shall use reasonable efforts to maintain
in effect the arrangement pursuant to which [***] provides [***] services for
the Device in the Territory on behalf of Access in the same manner as such
services have been provided for Access with only such modifications as AMAG
shall direct, until the earlier of [***] or [***] after AMAG notifies Access of
its desire to terminate such services (the “[***] Transition Period”); provided
that: (1) such performance shall be for the benefit of AMAG and provided subject
to AMAG’s policies and procedures provided to Access in writing, (2) Access
receives a written commitment from [***] on or before the Effective Date in the
form attached hereto as Schedule G;  and (3) Access shall promptly provide
invoices for such services that are provided by [***] to Access and AMAG shall
pay such invoices [***].  Notwithstanding anything herein to the contrary, to
the extent that AMAG determines during the [***] Transition Period, that any of
the Third Party Agreements identified in Schedule D to be assigned to AMAG or
maintained by Access for the benefit of AMAG (as set forth in this
Section 5.1(b)), could result in an actual or potential violation of the
Healthcare Law, AMAG shall have the right to forego such assignment or
maintenance of such Third Party Agreements, and AMAG and Access shall cooperate
fully to facilitate the modification of such Third Party Agreement(s), or
cancellation/termination and renegotiation of such Third Party Agreement(s).  In
no event shall AMAG be bound to accept assignment or maintenance (by Access) of
any Third Party Agreement where it reasonably believes that such Third Party
Agreement could result in an actual or potential violation of the Healthcare
Law.

 

(c)           Inventory.  Access shall transfer to AMAG [***] of the Devices
(not to exceed an aggregate of [***]) held by Access or its Affiliates (the
“Inventory”); provided that such Inventory is in good, salable condition, has
been manufactured, packaged, shipped and stored in compliance with all
applicable regulations, the Regulatory Clearance and specifications and has no
less than [***] of remaining shelf life.  The price for such Inventory shall be
[***]. AMAG shall pay Access for such Inventory within [***] Business Days after
receipt of an invoice from Access, such invoice to be delivered on or after the
Effective Date.

 

(d)           Employees and Consultants.  Access will identify employees and
consultants retained by Access that have been involved in the research,
development and Commercialization of the Device prior to the Effective Date and
will facilitate introductions as requested by AMAG and will waive any
non-compete or other restrictions or rights that Access has to limit or block
AMAG from retaining or employing any such individuals as of and after the
Effective Date in connection with its performance hereunder

 

(e)           Further Assurances.  Access agrees to take such actions, including
executing and delivering such documents, as AMAG shall reasonably request on or
after the Effective Date, to give effect to the terms set forth in this
Agreement, including this Section 5.1.  Access agrees to make its employees and
advisors reasonably available to answer questions from and otherwise provide
assistance and information to AMAG as AMAG may request to facilitate AMAG’s
performance of its obligations hereunder.

 

15

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(f)            Quality Agreement and Supply Agreement.  Within [***] after the
Effective Date, the Parties shall enter into a supply agreement (the “Supply
Agreement”) governing the supply of Product to AMAG in finished form for
commercial use and for use as samples and within [***] after the Effective Date,
the Parties shall enter quality agreement governing the quality control and
quality assurance procedures thereon (the “Quality Agreement” and collectively
the “Quality and Supply Agreements”) and any other operational agreements and
procedures as deemed necessary by the Parties for such supply of the Product by
Access or its designated Third Party contract manufacturer(s) to AMAG.  The
terms of such Quality and Supply Agreements shall be negotiated in good faith by
the Parties in accordance with the terms of Schedule E.  The Quality and Supply
Agreements shall include, in addition to those terms specified in Schedule E,
provisions that provide that if Access is unable to supply the Devices ordered
by AMAG in accordance with the terms of the Quality and Supply Agreements, then
Access shall use Commercially Reasonable Efforts to remedy the problem or secure
an alternative source of supply within a reasonable time at no cost to AMAG, and
any such alternative source of supply shall be on terms substantially similar
with the terms of the Quality and Supply Agreements.  If Access is unable to
remedy the problem or secure an alternative source of supply in time to avoid an
out of stock situation, then Access shall consult with AMAG and the Parties
shall work together to remedy the problem. At that time, AMAG may at its option,
and upon notice to Access, have the right to work directly with the existing
source of the supply to remedy the problem or manufacture the Devices itself or
through a Third Party.  If AMAG notifies Access that AMAG will make the Devices
itself or through a Third Party, Access shall (i) deliver to AMAG within ten
(10) days media embodying or disclosing all technology and proprietary or
intellectual property rights necessary to enable AMAG or its designee to
manufacture Devices conforming with the Specifications; (ii) provide AMAG or its
designee, upon request, with assistance in establishing a manufacturing line,
and (iii) file as required any documentation with the FDA to be provided by AMAG
to allow for the distribution of Devices produced by the Third Party in the
Territory.  AMAG shall continue to pay to Access the royalty due under
Section 3.2 for all Devices manufactured by AMAG (or any Third Party selected by
AMAG) and sold by AMAG pursuant to this Section 5.1(f); provided that if Access
desires to make use of a Second Source for supply needs outside the Territory,
the Parties shall use good faith efforts to agree [***], based on the volumes
supplied for each such territory.   AMAG shall require any Third Party AMAG
designates to manufacture Devices pursuant to this Section 5.1(f) to agree in
writing to observe the terms of the Quality and Supply Agreements relating to
confidentiality and the manufacture of Devices.  Notwithstanding any provision
of this Section 5.1(f) to the contrary, in no case shall Access be required to
pay AMAG in respect of any Devices purchased by AMAG from a Third Party
operating a back-up manufacturing line established pursuant to this
Section 5.1(f) or manufactured by AMAG or its Affiliates pursuant to this
Section 5.1(f).

 

(g)           Credits of Certain [***] Payments.  [***].  In the event that
[***] then Access shall be entitled to payment by the relevant [***] in respect
of sales of the Device to the [***] covered by the [***].  In the event and to
the extent that AMAG receives payments from such [***] in respect of sales of
the Device to such [***] during

 

16

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the period prior to the Effective Date, then AMAG shall credit and pay such
amounts to Access.  In the event and to the extent that Access receives
chargebacks from third-party wholesalers relating to such [***] in respect of
sales of the Device on behalf of AMAG to such [***] during the period after the
Effective, Date then Access shall invoice AMAG and AMAG shall credit and pay
such amounts to Access.

 

ARTICLE 6
TERM AND TERMINATION

 

6.1          Term.  The term of this Agreement shall take effect as of the
Effective Date and shall expire at the end of the Royalty Term unless sooner
terminated as provided herein (the “Term”).

 

6.2          Termination.  Notwithstanding anything in Section 6.1, this
Agreement may be terminated at any time as follows:

 

(a)           By either Party upon delivery of written notice to the other Party
in the event of any breach by such other Party of any of such other Party’s
material obligations under this Agreement, provided that such breach has not
been cured within [***] after written notice thereof is given by the
non-breaching Party to the breaching Party specifying the nature of the alleged,
provided that, if a cure is not feasible within such [***] period, the cure
period shall be extended (i) if the Parties agree that the breaching Party is
using good faith reasonable efforts to cure such breach; or (ii) the existence
of a material breach is the subject of an Arbitration Request.

 

(b)           By AMAG at any time and without cause by providing at least one
hundred and eighty (180) days prior notice of termination to Access or
immediately upon written notice to Access if the FDA or any other Governmental
Authority within the Territory enjoins on a permanent basis, the marketing, sale
or use of the Device within the Field.

 

(c)           By either Party at any time during the Term by providing written
notice with immediate effect in the event that: (i) the other Party files in any
court or agency pursuant to any statute or regulation of any state, country or
jurisdiction, a petition in bankruptcy or insolvency or for reorganization or
for a similar arrangement or for the appointment of a receiver or trustee of
that Party or of its assets, other than the commencement of a proceeding under
the Bankruptcy Code (11 U.S.C. § 101, et seq) or the appointment of a trustee in
such a proceeding, or (ii) if the other Party proposes a written agreement of
composition or extension of its debts generally, or (iii) if the other Party
proposes or is a party to any voluntary dissolution or liquidation or is served
with an involuntary petition for dissolution or liquidation under the Bankruptcy
Code (11 U.S.C. § 101, et seq) that is not dismissed within sixty (60) days
after the filing thereof, or (iv) if the other Party makes an assignment for the
benefit of its creditors.

 

17

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(d)           At any time upon mutual written agreement of the Parties.

 

6.3          Effect of Termination.  Upon termination of this Agreement pursuant
to Section 6.2 herein:

 

(a)           all rights and licenses granted to AMAG and its Affiliates under
this Agreement will terminate, and AMAG and its Affiliates and Sublicensees will
cease all use of Access Intellectual Property Rights; all agreements with
Sublicensees shall provide that such sublicense agreements shall terminate upon
any termination of this Agreement;

 

(b)           AMAG shall, at Access’s written request and [***] promptly assign
and transfer to Access all of AMAG’s right, title and interest in and to all
Governmental Clearances, regulatory filings, clinical trial agreements and other
data relating to the use, sale, offer for sale or importation of the Device in
the Territory, including (1) data, materials, and information relating to
non-clinical, pre-clinical and clinical activities and clinical trials;
(2) samples of promotional, sales, marketing, and educational materials for the
Device that describe the features or benefits of the Device, as such materials
then currently exist that are related exclusively to the use, sale, offer for
sale or importation of the Device (“Promotional Materials”) (each of which shall
be transferred in any event within ninety (90) days after AMAG’s receipt of such
request), in each case solely to the extent directly related to, and actually
used by AMAG in connection with, the Device as of the effective date of
termination.  AMAG shall cooperate with Access in the assignment and transfer
pursuant to this Section 6.3(b) to support ongoing Commercialization with
minimal disruption and to the extent any materials described in this
Section 6.3(b) are not transferable, AMAG shall use Commercially Reasonable
Efforts to make such materials available to Access.  Upon termination by Access
pursuant to Section 6.2(a) or by AMAG pursuant to Section 6.2(b), (A) Access
shall continue to have the right to use all aspects of the Promotional Materials
(other than AMAG house marks) and to make derivative works based thereon, solely
in connection with the Commercialization of the Device in the Territory; and
(B) AMAG shall assign to Access those trademarks (if any) owned by AMAG and used
solely in connection with the Commercialization of the Device and on the
Promotional Materials as of the effective date of termination (excluding AMAG
house marks) at Access’s cost, solely for the purpose of making, using, selling,
offering for sale and importing such Devices in the Territory.  AMAG shall own
all right, title, and interest in and to any such Promotional Materials,
including applicable copyrights and AMAG housemarks, but excluding trademarks
assigned to Access as provided above;

 

(c)           AMAG shall have the right to sell its remaining supply of Devices
in the Territory [***] following any such termination, subject to the payment of
royalties due under Article 3 hereof;

 

(d)           Nothing herein shall be construed to release either Party of any
obligation that matured prior to the effective date of any termination.  Either
Party’s

 

18

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

liability for any uncontested charges, payments or expenses due to the other
Party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date;

 

(e)           Sections 1, 2.1 (with respect only to the conversion of the
license granted on expiration of the Royalty Term as described in Section 3.3),
3.3 (with respect only to the conversion of the license granted in Section 2.1),
3.5, 3.8, 5.1(a), 6.3 (and the Sections referenced therein), 7.3, 7.4, 7.5, 8,
9.3, 9.5, 9.6 and 9.8 - 9.15 (inclusive) shall survive any termination or
expiration of this Agreement.

 

6.4.         AMAG’s Rights in Bankruptcy.  All rights and licenses granted
pursuant to any section of this Agreement are, and will be deemed to be,
licenses of rights to “intellectual property” (as defined in Section 101(35A) of
title 11 of the United States Code, 11 U.S.C. § 101, et seq (the “Bankruptcy
Code”)) and of any similar provisions of applicable Laws under any other
jurisdiction. Access agrees that AMAG, as a licensee of such rights and licenses
under this Agreement, will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code (including under Section 365(n) of the
Bankruptcy Code).

 

(a)           Embodiments of Intellectual Property.  AMAG will have all rights
to embodiments of the intellectual property licensed to AMAG under this
Agreement, as set forth in Section 365(n) of the Bankruptcy Code.  AMAG’s rights
to use and reference Governmental Clearances are essential to its rights to
intellectual property and AMAG will retain and may fully exercise all such
rights.

 

(b)           Effect of Bankruptcy Filing.  The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against Access
under the Bankruptcy Code or analogous provisions of applicable law outside of
the United States, then unless or until this Agreement is rejected or deemed
rejected, Access or its trustee, pursuant to Section 365(n) of the Bankruptcy
Code and upon the written request of AMAG:

 

(i)                                     will perform this Agreement; or

 

(ii)                                  will deliver all embodiments of such
intellectual property, which, if not already in AMAG’s possession, will be
promptly delivered to it  upon AMAG’s written request therefor, to the full
extent required by Section 365(n)(4) of the Bankruptcy Code.

 

(c)           Reservation of Rights.  Nothing in this Section 3.8 will limit or
restrict, or will be construed to limit or restrict, the rights of AMAG under
Section 365(n) of the Bankruptcy Code, all of which rights are hereby expressly
reserved.

 

19

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ARTICLE 7
REPRESENTATIONS, WARRANTIES, COVENANTS, LIMITATION OF LIABILITY, INDEMNIFICATION

 

7.1          Access Representations and Warranties.  Access represents, warrants
and covenants to AMAG as follows:

 

(a)           Access is a corporation duly organized, validly existing and in
good standing under the laws of state or jurisdiction in which it is
incorporated, and it has full right and authority to enter into this Agreement
and to grant the licenses and other rights to AMAG as herein described.

 

(b)           This Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of Access enforceable against Access in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other law
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.

 

(c)           The execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which Access is a party, or by which it is bound, nor will it
violate any law applicable to Access.

 

(d)           All necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other persons or entities required
to be obtained by Access in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.

 

(e)           The Patents identified on Schedule B are all of the Patent Rights
Controlled by Access and its Affiliates as of the Effective Date that are
necessary or useful for the Manufacture or Commercialization of the Device in
the Territory.  Access covenants that it will provide updated versions of
Schedule B as needed so that such Schedule B is current and complete throughout
the Term.

 

(f)            Access and its Affiliates have disclosed or provided to AMAG and
its Affiliates access to true and correct copies of all (i) all Governmental
Clearances in the Territory, (ii) all safety data relevant to the Device,
including all complaints, MedWatch reports and Medical Device Reports (“MDRs”),
correction and removal reports and records, and recall records, (iii) all
reports, warnings or notices from any and all Governmental Authorities related
to the Device in the Territory, (iv) any and all notices from Third Parties
regarding infringement or misappropriation of any intellectual property, (v) all
non-clinical and clinical data related to the Device, including clinical data
from completed, terminated or ongoing clinical trials, whether sponsored by
Access or a Third Party, (vi) sales data, including the dates, quantities and
prices for which the Device has been sold by or on behalf of Access in the
Territory, customer lists, customer contracts, wholesale agreements,
distribution agreement, Device Return rates, rebate agreements or policies,
standard operating procedures, written policies, Promotional

 

20

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Materials, training materials, forms and other relevant commercial records
relevant to the Commercialization of the Device in the Territory, and (vii) any
other information that would be material to assessing the clinical or commercial
potential, or risks of Commercialization of the Device in the Territory.

 

(g)                                  Neither Access nor any of its Affiliates
has previously assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in the Access Intellectual Property Rights in a manner
inconsistent with the terms hereof. There is no agreement to which Access or any
of its Affiliates is a party and by which it is bound that would conflict with
or be breached by Access granting AMAG the licenses in Section 2.1 or assigning
AMAG the rights assigned under Section 2.2 to AMAG.

 

(h)                                 Neither Access nor any of its Affiliates are
parties to any agreements with any Third Party relating to the Device (“Third
Party Agreement(s)”), other than the Third Party Agreements expressly disclosed
in Schedule D attached hereto, true and complete copies of which have been
provided to AMAG, (i) except as provided in the Third Party Agreements, no Third
Party has any right, title or interest in or to, or any license under, any
Access Intellectual Property Rights, (ii) no rights granted by or to Access or
its Affiliates or any requirements or obligations set forth under any Third
Party Agreement conflict with this Agreement or any right or license granted to
AMAG or its Affiliates hereunder, (iii) Access and its Affiliates are and at all
times have been in compliance in all material respects with all Third Party
Agreements, (iv) the Third Party Agreements are in full force and effect and, to
its best knowledge, represent valid and enforceable obligations of the
applicable Third Parties party thereto, (v) Access will, as set forth in
Section 5.1(b): (1) assign to AMAG all of Access’s rights under those Third
Party Agreements that are designated “To be Assigned to AMAG” on Schedule D,
subject to Access retaining responsibility for any Retained Liabilities
associated with such agreements, (2) terminate those Third Party Agreements that
are designated “To be Terminated” on Schedule D and (3) continue in effect and
for the benefit of AMAG those Third Party Agreements that are designated “To be
Maintained” on Schedule D.

 

(i)                                     Access has no knowledge of any
(i) claims, judgments or settlements against Access or its Affiliates pending,
or threatened, that invalidate or seek to invalidate the Access Patent Rights;
(ii) pending litigation against Access or any Affiliate of Access that alleges
that any of Access’s activities relating to the Device have violated or would
violate, any of the intellectual property rights of any Third Party (nor has it
received any written communication threatening such litigation.

 

(j)                                    Access has no knowledge of any (i) claim,
demand, suit, proceeding, arbitration, inquiry, investigation or other legal
action of any nature, civil, criminal, regulatory or otherwise, pending or,
threatened against Access or any of its Affiliates or (ii) judgment, injunction,
consent decree, seizure, detention or settlement against or owed by Access or
any of its Affiliates, in each case in connection with the Access Intellectual
Property Rights, the Device, Commercialization activities related to

 

21

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the Device,  Third Party Agreements, or relating to the transactions
contemplated by this Agreement.

 

(k)                                 No royalty, milestone or other payment are
or will become payable to any Third Party under any agreement entered into by
and among Access or its Affiliates, and any Third Party, in connection with the
development, Commercialization or use of the Device under and in accordance with
this Agreement by AMAG or its Affiliates or Sublicensees or agents or
distributors.

 

(l)                                     Access and its Affiliates will (i) not
amend or otherwise modify any Third Party Agreement or consent or waive rights
with respect thereto in any manner that adversely affects (A) the rights granted
to AMAG or AMAG’s Affiliates or Sublicensees hereunder or (B) Access’s ability
to fully perform its obligations hereunder without the prior written consent of
AMAG (such consent not to be unreasonably withheld or delayed); (ii) promptly
furnish AMAG with true and complete copies of all amendments to the Third Party
Agreements executed following the Effective Date; (iii) remain, and cause its
Affiliates to remain, in compliance in all material respects with all Third
Party Agreements; (iv) not terminate, take any action that would result in
termination of (or fail to take any action the absence of which would result in
termination of) any Third Party Agreement without the prior written consent of
AMAG (such consent not to be unreasonably withheld or delayed); and (v) furnish
AMAG with copies of all notices received by Access or its Affiliates relating to
any alleged breach or default by Access or its Affiliates under any Third Party
Agreement within five (5) Business Days after receipt thereof.

 

(m)                             Neither Access nor any of its Affiliates shall,
directly or with or through any Third Parties, engage in any research and
development activities, including any clinical development activities,
concerning the Device in the Field: (1) inside the Territory or (2) outside of
the Territory to the extent such activities could reasonably be anticipated to
have a negative impact on the sale of Device within the Territory, the value of
the rights granted hereunder to AMAG or AMAG’s ability to exercise such rights.

 

(n)                                 Access hereby certifies that neither Access,
nor any of its employees or agents involved in the research, development or
Commercialization of the Device, has (1) ever been, is currently, or is the
subject of a proceeding that has lead or could lead to that party becoming, as
applicable, a Debarred Entity or Individual, an Excluded Entity or Individual or
a Convicted Entity or Individual or (2) to the knowledge of Access, has engaged
in any activities which are prohibited, or are cause for civil penalties, or
grounds for mandatory or permissive exclusion, debarment or suspension by any
Governmental Authority.

 

(o)                                 Access is, has been and during the [***]
Transition Period shall remain in compliance in all material respects with
applicable Healthcare Laws and with the applicable policies of healthcare payers
and insurers.

 

22

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(p)                                 Any and all samples of the Device have been
distributed by Access exclusively for purposes of distribution as samples (not
for sale or resale) to physicians or other health care professionals permitted
to accept and/or receive samples in accordance with the legal requirements
applicable to the distribution and provision of samples of the Device, and for
no other purpose, and the distribution of such samples has been appropriately
documented in compliance with all Applicable Laws.  During the [***] Transition
Period, any and all samples of the Device distributed by Access shall be
exclusively for purposes of distribution as samples (not for sale or resale) to
physicians or other health care professionals permitted to accept and/or receive
samples in accordance with the legal requirements applicable to the distribution
and provision of samples of the Device, and for no other purpose, and the
distribution of such samples by Access shall be appropriately documented in
compliance with all Applicable Laws.

 

(q)                                 Access has not committed, engaged in or had
committed on its behalf or authorized, any activities that would be reportable
to any governmental authority under the so-called “sunshine provisions” in the
Patient Protection and Affordable Health Care Act.  During the [***] Transition
Period, Access will not commit, engage in or authorize any activities that would
be reportable to any governmental authority under the so-called “sunshine
provisions” in the Patient Protection and Affordable Health Care Act.

 

(r)                                    [***].

 

7.2                               AMAG Representations and Warranties.  AMAG
covenants, represents and warrants to Access that as of the Effective Date:

 

(a)                                 AMAG is a corporation duly organized,
validly existing and in good standing under the laws of state in which it is
incorporated, and it has full right and authority to enter into this Agreement
and to accept the rights and licenses granted as herein described.

 

(b)                                 This Agreement has been duly authorized by
all requisite corporate action, and when executed and delivered will become a
valid and binding contract of AMAG enforceable against AMAG in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally from time to
time if effect, and to general principles of equity.

 

(c)                                  The execution, delivery and performance of
this Agreement does not conflict with any other agreement, contract, instrument
or understanding, oral or written, to which AMAG is a party, or by which it is
bound, nor will it violate any law applicable to AMAG.

 

(d)                                 All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other persons
or entities required to be obtained by AMAG in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(e)                                  AMAG hereby certifies that neither AMAG,
nor any of its employees or agents that will be involved in the
Commercialization of the Device, has ever been, is currently, or is the subject
of a proceeding that could lead to that party becoming, as applicable, a
Debarred Entity or Individual, an Excluded Entity or Individual or a Convicted
Entity or Individual.

 

7.3                               Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER ACCESS NOR AMAG MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT.  THE REPRESENTATIONS AND WARRANTIES OF EACH OF
ACCESS AND AMAG EXTEND ONLY TO THE OTHER PARTY.  NEITHER PARTY WILL BE LIABLE
FOR ANY CLAIM OR DEMAND AGAINST SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE
EXTENT PROVIDED IN SECTION 7.5.

 

7.4                               Limitation of Liability.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR OTHERWISE, NEITHER PARTY WILL BE LIABLE TO THE
OTHER OR ANY THIRD PARTY WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT
FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES HOWEVER CAUSED, UNDER ANY
THEORY OF LIABILITY; PROVIDED, HOWEVER, THAT THIS SECTION 7.4 WILL NOT APPLY TO
(a) THE PARTIES’ INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER
SECTIONS 7.5(a) AND 7.5(b) or BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE 8.

 

7.5                               Indemnification.

 

(a)                                 AMAG Indemnity.  AMAG hereby agrees to
indemnify and hold Access and its Affiliates, and their respective employees,
directors, agents and contractors, and their respective successors, heirs and
assigns and representatives (“Access Indemnitees”) harmless from and against all
claims, liability, threatened claims, damages, expenses (including reasonable
attorneys’ fees), suits, proceedings, losses or judgments, whether for money or
equitable relief, of any kind, including death, personal injury, illness,
product liability or property damage or the failure to comply with Applicable
Law (collectively, “Losses”), arising from any Third Party claim to the extent
due to (i) the Manufacture, Commercialization use or other disposition of the
Device by AMAG [***], (ii) AMAG’s negligence or willful misconduct, or
(iii) AMAG’s breach of this Agreement, except in each case in the event and to
the extent that such Losses arise from (A) the negligence or willful misconduct
of Access or (B) any breach of this Agreement by Access.

 

(b)                                 Access Indemnity.  Access hereby agrees to
indemnify and hold AMAG, its Affiliates and Sublicensees, and their respective
employees, directors, agents and contractors, and their respective successors,
heirs and assigns and representatives (“AMAG Indemnitees”) harmless from and
against all Losses arising from any Third Party claims to the extent due to
(i) the Manufacture, Commercialization use or other disposition of the Device by
Access [***], (ii) the  negligence, or willful misconduct of

 

24

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Access or (iii) any breach of this Agreement by Access, except in each case in
the event and to the extent that such Losses arise from (A) the negligence or
willful misconduct of AMAG or (B) any breach of this Agreement by AMAG.

 

(c)                                  Indemnification Procedure.  A claim to
which indemnification applies under Section 7.5(a) or Section 7.5(b) will be
referred to herein as a “Claim”.  If any person or entity (each,
an “Indemnitee”) intends to claim indemnification under this Section 7.5, the
Indemnitee will notify the other Party (the “Indemnitor”) in writing promptly
upon becoming aware of any claim that may be a Claim (it being understood and
agreed, however, that the failure by an Indemnitee to give such notice will not
relieve the Indemnitor of its indemnification obligation under this Agreement
except and only to the extent that the Indemnitor is actually prejudiced as a
result of such failure to give notice).  The Indemnitor will have the right to
assume and control the defense of such Claim at its own expense with counsel
selected by the Indemnitor and reasonably acceptable to the Indemnitee;
provided, however, that an Indemnitee will have the right to retain its own
counsel, with the fees and expenses to be paid by the Indemnitee, if
representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceedings.  If the Indemnitor does not assume the defense of such Claim as
aforesaid, the Indemnitee may defend such Claim but will have no obligation to
do so.  The Indemnitee will not settle or compromise any Claim without the prior
written consent of the Indemnitor, and the Indemnitor will not settle or
compromise any Claim in any manner which would require any admission by the
Indemnitee or impose any obligation on the Indemnitee, without the prior written
consent of the Indemnitee, which consent, in each case, will not be unreasonably
withheld.  The Indemnitee will reasonably cooperate with the Indemnitor at the
Indemnitor’s expense and will make available to the Indemnitor all pertinent
information under the control of the Indemnitee, which information will be
subject to Article 8.

 

ARTICLE 8
CONFIDENTIALITY

 

8.1                               Confidentiality.

 

(a)                                 Confidential Information.  Except as
expressly provided herein, each of the Parties agrees that, for itself and its
Affiliates, and for as long as this Agreement is in effect and for a period of
[***] thereafter, a Party and its Affiliates (the “Receiving Party”) receiving
Confidential Information of the other Party or its Affiliates (the “Disclosing
Party”) will (i) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted below, and (ii) not use such Confidential
Information for

 

25

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

any purpose except those licensed or otherwise authorized or permitted by this
Agreement.

 

(b)                                 Exceptions.  The obligations in
Section 8.1(a) will not apply with respect to any portion of the Confidential
Information that the Receiving Party can show by competent proof:

 

(i)                                     is publicly disclosed by the Disclosing
Party, either before or after it is disclosed to the Receiving Party hereunder;

 

(ii)                                  was known to the Receiving Party or any of
its Affiliates, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party;

 

(iii)                               is subsequently disclosed to the Receiving
Party or any of its Affiliates by a Third Party lawfully in possession thereof
and without any obligation to keep it confidential or any restriction on its
use;

 

(iv)                              is published by a Third Party or otherwise
becomes publicly available or enters the public domain, either before or after
it is disclosed to the Receiving Party; or

 

(v)                                 has been independently developed by
employees or contractors of the Receiving Party or any of its Affiliates without
the aid, application or use of Confidential Information of the Disclosing Party.

 

(c)                                  Authorized Disclosures.  The Receiving
Party may disclose Confidential Information belonging to the Disclosing Party to
the extent (and only to the extent) such disclosure is reasonably necessary in
the following instances:

 

(i)                                     subject to Section 8.2, by either Party
in order to comply with Applicable Law (including any regulations promulgated by
the FDA, any securities laws or regulations or the rules of a securities
exchange) and with judicial process, if in the reasonable opinion of the
Receiving Party’s counsel, such disclosure is necessary for such compliance;

 

26

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(ii)                                  by either Party, in connection with
prosecuting or defending litigation, making regulatory filings, and filing,
prosecuting and enforcing patent applications and patents; and

 

(iii)                               by AMAG, to its Affiliates, potential and
future collaborators (including Sublicensees), permitted acquirers or assignees
under Section 9.1, subcontractors, investment bankers, investors, lenders, and
each of their respective directors, employees, contractors and agents;

 

provided that (1) with respect to Section 8.1(c)(i) or 8.1(c)(ii), where
reasonably possible and to the extent not prohibited by Applicable Law, the
Receiving Party will notify the Disclosing Party of the Receiving Party’s intent
to make any disclosure pursuant thereto sufficiently prior to making such
disclosure so as to allow the Disclosing Party adequate time to take whatever
action it may deem appropriate to protect the confidentiality of the information
to be disclosed, and (2) with respect to Section 8.1(c)(iii), each of those
named people and entities must be bound prior to disclosure by confidentiality
and non-use restrictions at least as restrictive as those contained in
this Article 8 (other than investment bankers, investors and lenders, who must
be bound prior to disclosure by commercially reasonable obligations of
confidentiality).

 

8.2                               Terms of this Agreement.  The Parties agree
that the terms of this Agreement shall be treated as Confidential Information of
both Parties, and thus may be disclosed only as permitted by
Section 8.1(c)(i) or as otherwise provided herein.

 

8.3                               Clinical Trial Results.  Notwithstanding any
other provision of this Agreement, the Parties agree that AMAG may publish
summaries of the results of all non-clinical and clinical trials conducted by or
on behalf of either Party, pertaining to the Device, and that Access shall not
make, and shall not permit any other Person to make, any such publications or
disclosure, without the prior written consent of AMAG, such consent not to be
unreasonably withheld.  AMAG shall provide Access with an advance copy of any
such publication and will consider in good faith any comments relating thereto
provided by Access within seven (7) Business Days after receipt by Access of the
advance copy from AMAG.

 

8.4                               Press Releases and Public Disclosures.  Each
Party agrees to coordinate timing of and not to issue any press release or other
public statement disclosing information relating to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Party, other than with respect to the terms and conditions of this Agreement in
accordance with Section 8.4, provided, however, that any disclosure which is
required by Applicable Law (including the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended), or the rules of a
securities exchange or the Securities and Exchange Commission or the securities
regulators of any state or other jurisdiction, as reasonably advised by the
disclosing Party’s counsel, may be made subject to the following.  The Parties
agree that any such required disclosure will not contain confidential business
or technical information and, if disclosure of confidential business or
technical information is required by Applicable Law or such rules or regulators,
the Parties will use appropriate diligent efforts to minimize such disclosure
and obtain confidential treatment for any such information which is disclosed to
a governmental agency.

 

27

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Each Party agrees to provide to the other Party a copy of any public
announcement regarding this Agreement or the subject matter thereof as soon as
reasonably practicable under the circumstances prior to its scheduled release. 
Except under extraordinary circumstances, each Party shall provide the other
with an advance copy of any such announcement at least two (2) Business Days
prior to its scheduled release.  Each Party shall have the right to
expeditiously review and recommend changes to any such announcement and, except
as otherwise required by Applicable Law or such rules or regulators, the Party
whose announcement has been reviewed shall remove any Confidential Information
of the reviewing Party that the reviewing Party reasonably deems to be
inappropriate for disclosure.  The contents of any announcement or similar
publicity that has been reviewed and approved by the reviewing Party can be
re-released by either Party without a requirement for pre-approval.

 

ARTICLE 9
GENERAL PROVISIONS

 

9.1                               Assignment.  Neither Party may assign this
Agreement, delegate its obligations or otherwise transfer licenses or other
rights created by this Agreement, without the prior written consent of the other
Party, which consent will not be unreasonably withheld; provided that each Party
may assign this Agreement as a whole without such consent in connection with the
acquisition (whether by merger, consolidation, sale or otherwise) of such Party,
provided that such Party provides written notice to the other Party of such
assignment and the assignee thereof agrees in writing to be bound as such Party
hereunder.  Any assignment or transfer in violation of this Section 9.1 will be
void.  This Agreement will inure to the benefit of, and be binding upon, the
legal representatives, successors and permitted assigns of the Parties.

 

9.2                               Force Majeure.  Neither Party will be held
liable or responsible to the other Party nor be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
term or condition of this Agreement if, but only to the extent that, such
failure or delay results from causes beyond the reasonable control of the
affected Party, potentially including fire, floods, embargoes, terrorism, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any Governmental Authority or any other Party;
provided that the Party affected will promptly notify the other of the force
majeure condition and will exert reasonable efforts to eliminate, cure or
overcome any such causes and to resume performance of its obligations as soon as
possible.

 

9.3                               Severability.  If any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein will not in any way be affected or impaired thereby,
unless the absence of the invalidated provision(s) adversely affects the
substantive rights of the Parties.  The Parties will in such an instance use
their reasonable best efforts to replace the invalid, illegal or unenforceable
provision(s) with valid, legal and enforceable provision(s) which, insofar as
practical, implement the purposes of this Agreement.

 

9.4                               Amendment; Waiver.  This Agreement may not be
modified, amended or rescinded, in whole or part, except by a written instrument
signed by the Parties; provided that

 

28

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

any unilateral undertaking or waiver made by one Party in favor of the other
will be enforceable if undertaken in a writing signed by the Party to be charged
with the undertaking or waiver.  No delay or omission by either Party hereto in
exercising any right or power occurring upon any noncompliance or default by the
other Party with respect to any of the terms of this Agreement will impair any
such right or power or be construed to be a waiver thereof.  A waiver by either
of the Parties of any of the covenants, conditions or agreements to be performed
by the other will not be construed to be a waiver of any succeeding breach
thereof or of any other covenant, condition or agreement herein contained.

 

9.5                               Notices.  Except as otherwise provided herein,
all notices under this Agreement will be sent by certified mail or by overnight
courier service, postage prepaid, to the following addresses of the respective
Parties:

 

If to AMAG,
to:                                                                                                        
AMAG Pharmaceuticals, Inc.

100 Hayden Ave.

Lexington, MA 02421

Attn.: Chief Executive Officer

 

With a required copy
to:                                                             AMAG
Pharmaceuticals, Inc.

100 Hayden Ave.

Lexington, MA 02421

Attn.: General Counsel

 

If to Access,
to:                                                                                                          
Access Pharmaceuticals, Inc.

2600 Stemmons Freeway

Suite 176

Dallas TX 75207

Attn.: Chief Executive Officer

 

or to such address as each Party may hereafter designate by notice to the other
Party.  A notice will be deemed to have been given on the date it is received by
all required recipients for the noticed Party.

 

9.6                               Applicable Law, Venue.  This Agreement will be
governed by and construed in accordance with the laws of the New York, without
reference to conflicts of laws principles.  Notwithstanding the foregoing, with
respect to any dispute relating to the determination of scope, validity or
enforceability of any Patents, the Parties consent to the exclusive jurisdiction
of the Federal courts of the United States, and the dispute shall be determined
according to the laws of the United States.  The Parties hereby expressly agree
that the U.N. Convention on Contracts for the International Sale of Goods will
not apply.  Subject to Section 9.15, the Parties hereby agree to the exclusive
jurisdiction of the competent courts sitting in the New York.

 

9.7                               Further Assurances.  Each Party agrees to do
and perform all such further acts and things and will execute and deliver such
other agreements, certificates, instruments and documents necessary or that the
other Party may deem advisable in order to carry out the intent

 

29

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

and accomplish the purposes of this Agreement and to evidence, perfect or
otherwise confirm its rights hereunder.

 

9.8                               Relationship of the Parties.  Each Party is an
independent contractor under this Agreement.  Nothing contained herein is
intended or is to be construed so as to constitute Access and AMAG as partners,
agents or joint venturers.  Neither Party will have any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other Party or to bind the other Party to any contract, agreement or
undertaking with any Third Party.  There are no express or implied third party
beneficiaries hereunder.

 

9.9                               Entire Agreement.  This Agreement (along with
the Exhibits) contains the entire understanding of the Parties with respect to
the subject matter hereof and supersedes and replaces any and all previous or
contemporaneous arrangements and understandings, whether oral or written,
between the Parties with respect to the subject matter hereof.

 

9.10                        Headings.  The captions to the several Sections
hereof are not a part of this Agreement, but are merely guides or labels to
assist in locating and reading the several Sections hereof.

 

9.11                        Waiver of Rule of Construction.  Each Party has had
the opportunity to consult with counsel in connection with the review, drafting
and negotiation of this Agreement.  Accordingly, the rule of construction that
any ambiguity in this Agreement will be construed against the drafting party
will not apply.

 

9.12                        Interpretation.  Whenever any provision of this
Agreement uses the term “including” (or “includes”), such term will be deemed to
mean “including without limitation” (or  “includes without limitations”). 
“Herein,” “hereby,” “hereunder,” “hereof” and other equivalent words refer to
this Agreement as an entirety and not solely to the particular portion of this
Agreement in which any such word is used.  All definitions set forth herein will
be deemed applicable whether the words defined are used herein in the singular
or the plural.  Unless otherwise provided, all references to Sections and
Exhibits in this Agreement are to Sections and Exhibits of this Agreement. 
References to any Sections include Sections and subsections that are part of the
related Section (e.g., a section numbered “Section 3(a)” would be part of
“Article 3”, and references to “Section 3” would also refer to material
contained in the subsection described as “Section 3(a) “).

 

30

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9.13                        Counterparts; Facsimiles.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original
and all of which together will constitute one and the same instrument. 
Facsimile execution and delivery of this Agreement by either Party will
constitute a legal, valid and binding execution and delivery of this Agreement
by such Party

 

9.14                        Issue Resolution.  Unless otherwise set forth in
this Agreement or the Escrow Agreement, in the event of a dispute arising under
this Agreement between the Parties (but not including a dispute relating to the
Escrow Agreement which shall be governed by such Escrow Agreement), the Parties
shall refer such dispute to the Chief Business Officer of AMAG (or other
executive designated by the Chief Executive Officer of AMAG) and the Chief
Executive Officer of Access (the “Executive Officer(s)”), and such Executive
Officers shall attempt in good faith to resolve such dispute.  If the Parties
are unable to resolve a given dispute pursuant to this Section 9.14 within sixty
(60) days of referring such dispute to the Executive Officers, such dispute
shall be resolved by binding arbitration in the manner described in
Section 9.15.

 

9.15                        Arbitration.

 

(a)  If a Party intends to begin an arbitration to resolve a dispute arising
under this Agreement after the provisions of Section 9.14 have been exhausted
(but not including a dispute relating to the Escrow Agreement which shall be
governed by such Escrow Agreement), such Party shall provide written notice (the
“Arbitration Request”) to the other Party of such intention and the issues for
resolution.  From the date of the Arbitration Request and until such time as the
dispute has become finally settled, the running of the time periods as to which
a Party must cure a breach of this Agreement becomes suspended as to the subject
matter of the dispute.  Unless the Parties otherwise agree in writing, during
the period of time that any arbitration proceeding is pending under this
Agreement, the Parties shall continue to comply with all those terms and
provisions of this Agreement that are not the subject of the pending arbitration
proceeding.  The arbitration proceeding shall be conducted in accordance with
the Commercial Arbitration Rules and Supplementary Procedures for Large Complex
Disputes of the American Arbitration Association (the “AAA”) and otherwise as
set forth in this Section 9.15.

 

(b) Within ten (10) Business Days after the receipt of the Arbitration Request,
the other Party may, by written notice, add additional issues for resolution;
provided, that such issues have been subject to Section 9.14 and relate directly
to the matter that is the subject of the applicable Arbitration Request.

 

(c) The arbitration shall be conducted by one arbitrator selected in accordance
with the AAA Commercial Arbitration Rules and Supplementary Procedures for Large
Complex Disputes as modified below, unless the matter in dispute has a value of
at least [***] and either Party wishes to have the arbitration conducted by a
panel of three (3) arbitrators.  The arbitrator(s) shall be experienced in the
subject matter of the Arbitration Request as it applies to the biotechnology or
pharmaceutical business.  The Parties shall cooperate to attempt to select the
arbitrator(s) by agreement within twenty (20) days of the initiation of
arbitration.  If agreement cannot be reached within such twenty (20) days, then
that AAA will submit a list of twenty (20) qualified arbitrators from which each
Party shall strike unacceptable entries; provided that each Party shall not
strike more than thirty-five percent (35%) of the names without cause, and rank

 

31

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the remaining names.  The AAA shall appoint the arbitrator(s) with the highest
combined ranking(s).  If these procedures fail to result in selection of the
required number of arbitrators, the AAA shall appoint the arbitrator(s),
allowing each side challenges for cause. The arbitrator(s) shall apply the law
of New York and the arbitration shall be held in New York, New York.  The
Parties shall each use their best efforts to have the arbitration hearing held
as soon as practicable and in any event within sixty (60) days after the
selection of the arbitrator(s).  At least five (5) Business Days prior to the
arbitration hearing, each Party shall submit to the other Party and the
arbitrator(s) a copy of all exhibits on which such Party intends to rely at the
hearing, a pre-hearing brief (up to 20 pages), and a proposed ruling (up to 5
pages).  The proposed ruling shall be limited to proposed rulings and remedies
on each issue, and shall contain no argument on or analysis of the facts or
issues.  Within five (5) Business Days after close of the hearing, each Party
may submit a post-hearing brief (up to 5 pages) to the arbitrator(s).

 

(d) Either Party may apply first to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the arbitration matter is
otherwise resolved; provided, that if such Party determines that such injunctive
relief cannot be awarded in a timeframe adequate to protect such Party’s
interests, then a Party may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the arbitration matter pursuant to this Section 9.15.  The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages.  The Parties further
agree that the decision of the arbitrators shall be the sole, exclusive and
binding remedy between them regarding determination of arbitration matters
presented.

 

(e) The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an arbitration matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.

 

(f) [***].

 

(g) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.

 

(h)  The Parties agree that, in the event of an arbitration matter involving the
alleged breach of this Agreement, neither Party may terminate this Agreement
until resolution of such matter pursuant to this Section 9.15, and any time
period for cure will only commence after such resolution.

 

(i)                                     By agreeing to this binding arbitration
provision, the Parties understand that they are waiving certain rights and
protections which may otherwise be available if a dispute between the Parties
were determined by litigation in court, including the right to seek or obtain
certain types of damages precluded by this provision, the right to a jury trial,
certain rights of appeal, and a right to invoke formal rules of procedure and
evidence.

 

32

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(j)                                    For avoidance of doubt, any dispute
between the Parties relating to the Escrow Agreement or the [***] shall be
governed by the dispute resolution provisions set forth in the Escrow Agreement.

 

[Remainder of this page is intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

SIGNATURE PAGE TO LICENSE AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
Effective Date.

 

 

34

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMAG PHARMACEUTICALS, INC.

 

ACCESS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ William K. Heiden

 

By:

s/ Jeffrey B. Davis 

 

 

 

Name: William K. Heiden

 

Name: Jeffrey B. Davis

 

 

 

Title: President and Chief Executive Officer

 

Title: Chief Executive Officer

 

35

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE A

 

Defined Terms

 

(b)                                 “AAA” has the meaning ascribed to it in
Section 9.15

 

(c)                                  “Access” has the meaning provided in the
introductory paragraph above.

 

(d)                                 “Access Know-How” means all Technology, now
existing or hereafter arising that is Controlled by Access, and that is related
to the Device or that is necessary or useful for the Manufacture or
Commercialization of the Device.

 

(e)                                  “Access Indemnitees” has the meaning
provided in Section 7.5(a).

 

(f)                                   “Access Intellectual Property Rights”
means, collectively, the Access Know-How, the Access Patent Rights, and the
Access Trademarks.

 

(g)                                  “Access Patent Rights” means Patents
Controlled by Access during the Term that are necessary or useful for the
Manufacture or Commercialization of the Device.  The Access Patent Rights in
existence as of the Effective Date are identified in Schedule B, attached
hereto.

 

(h)                                 “Access Trademarks” means the marks
identified in Schedule C, attached hereto.

 

(i)                                     “Affiliates” means any entity
controlling, controlled by or under common control with a Party, but only as
long as such control continues, where “control” means the ownership of at least
fifty percent (50%) of the equity or beneficial interest of such entity, or the
right to vote for or appoint a majority of the board of directors or other
governing body of such entity.

 

(j)                                    “Agreement” has the meaning provided in
the introductory paragraph above.

 

(k)                                 “AMAG” has the meaning provided in the
introductory paragraph above.

 

(l)                                     “AMAG Indemnitees” has the meaning
provided in Section 7.5(b).

 

(m)                             “Applicable Law” means any supra-national,
federal, state, provincial, commonwealth, cantonal or local government laws,
treaties, statutes (including the Food, Drug and Cosmetic Act of 1938, as
amended), rules and regulations, including any rules, regulations, guidance or
guidelines having the binding effect of law,

 

36

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

or requirements of Governmental Authorities, national securities exchanges or
securities listing organizations, courts, tribunals, legislative bodies and
commissions that may be in effect from time to time.

 

(n)                                 “Arbitration Request” has the meaning
ascribed to it in Section 9.15

 

(o)                                 “[***]” has the meaning provided in [***].

 

(p)                                 “Auditor” has the meaning ascribed to it in
Section 3.8.

 

(q)                                 “Bankruptcy Code” has the meaning provided
in Section 6.4.

 

(r)                                    “Business Day” means a day other than
Saturday, Sunday or any day on which commercial banks located in New York, New
York are authorized or obligated by Applicable Law to close.

 

(s)                                   “Claim” has the meaning provided in
Section 7.5(c).

 

(t)                                    “Commercially Reasonable Efforts” means,
with respect to any objective related to the Manufacturing and Commercialization
of the Device, efforts and resources that a company within the same industry
would reasonably devote to a medical device owned by it which is of similar
market potential at a similar stage in the development or life of such product,
 taking into account issues of safety and efficacy, device profile, the
proprietary position of the device, the then current competitive environment for
such medical device, the likely timing of such medical device’s entry into the
market, the regulatory environment and status of such medical device, the
profitability of the medical device and other relevant commercial factors.

 

(u)                                 “Commercialization” or “Commercialize” means
activities directed to the marketing, promoting, distributing, importing,
exporting,  offering for sale or selling a Device.

 

(v)                                 “Commercialization Plan” has the meaning
ascribed to it in Section 2.5.

 

(w)                               “Competitive Device” has the meaning provided
in Section 2.3.

 

(x)                                 “Confidential Information” means all
confidential or proprietary information including information comprising or
relating to the activities conducted pursuant to this Agreement, that is
disclosed or provided by a Party or its Affiliates to the other Party or its
Affiliates, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other by the disclosing Party or its
Affiliates in oral, written, graphic, or electronic form.

 

(y)                                 “[***]” has the meaning ascribed to it in
[***].

 

37

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(z)                                  “Control” means, with respect to any
material, information or intellectual property right, that a Party owns or has a
license or other legal right and ability to grant to the other Party an option,
access, a license or a sublicense (as applicable) on the terms and conditions
set forth herein without violating the terms of any agreement or other
arrangement with any Third Party applicable to such material, information or
intellectual property right and existing at the time such option, access,
license or sublicense, as applicable, is granted.

 

(aa)                          “Convicted Individual” or “Convicted Entity” means
an individual or entity, as applicable, who has been convicted of a criminal
offense that falls within the ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a —
7(a), but has not yet been excluded, debarred, suspended or otherwise declared
ineligible.

 

(bb)                          “Customer” means Third Parties (e.g., wholesalers,
specialty pharmacies, etc.) to whom Access or its Affiliates or Sublicensees
have sold Devices.

 

(cc)                            “Debarred Individual” means an individual who
has been debarred by the U. S. Food and Drug Administration (“FDA”) pursuant to
21 U.S.C. §335a (a) or (b) from providing services in any capacity to a person
that has an approved or pending drug product application.

 

(dd)                          “Debarred Entity” means a corporation, partnership
or association that has been debarred by the FDA pursuant to 21 U.S.C. §335a
(a) or (b) from submitting or assisting in the submission of any abbreviated
drug application, or a subsidiary or affiliate of a Debarred Entity.

 

(ee)                            “Device” means the MuGardTM device, a viscous,
mucoadhesive rinse that is based on Access Intellectual Property Rights, in any
dosage form, formulation and form of administration for use in the Field.

 

(ff)                              “Device Returns” means any Devices that have
been sold or otherwise used and that have been sent back to AMAG for any reason.

 

(gg)                            “Disclosing Party” has the meaning provided in
Section 8.1(a).

 

(hh)                          “Diverted Product” has the meaning provided in
Section 2.4.

 

(ii)                                  “Effective Date” has the meaning provided
in the introductory paragraph above.

 

(jj)                                “Escrow Agent” has the meaning provided in
Section 4.1(d).

 

(kk)                          “Escrow Agreement” has the meaning provided in
Section 4.1(d).

 

(ll)                                  “Excess Load In Charge” has the meaning
ascribed to it in Section 5.1(a).

 

38

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(mm)                  “Excluded Individual” or “Excluded Entity” means (i) an
individual or entity, as applicable, who has been excluded, debarred, suspended
or is otherwise ineligible to participate in federal health care programs such
as Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (ii) an individual or entity,
as applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal procurement and non-procurement programs,
including those produced by the U.S. General Services Administration.

 

(nn)                          “Executive Officers” has the meaning ascribed to
it in Section 9.14.

 

(oo)                          “FDA” means the United States Food and Drug
Administration of the Department of Health and Human Services, or any successor
agency(ies).

 

(pp)                          “[***]” has the meaning ascribed to it in [***].

 

(qq)                          “[***]” has the meaning ascribed to it in [***].

 

(rr)                                “Field” has the meaning ascribed to it in
Section 2.1.

 

(ss)                              “First Commercial Sale” means, with respect to
the Device, the first transfer by AMAG or any of its Affiliates or Sublicensees
for value in an arms’-length transaction to an independent Third Party
distributor, agent or end user in the Territory after obtaining [***] necessary
for such transfer and to commence regular commercial sales in the United States.

 

(tt)                                “[***]” has the meaning ascribed to it in
[***].

 

(uu)                          “Governmental Authority” means any and all
governmental and regulatory authorities having jurisdiction over the Device in
the Territory, or over any performance or obligations associated with this
Agreement, including but not limited to the FDA or any other successor entities
thereto.

 

(vv)                          “Governmental Clearances” means any and all
permits, licenses, authorizations, and clearances, including Regulatory
Clearances required by any Governmental Authority for the manufacture,
importation, marketing and selling of the Device in the Territory.

 

(ww)                      “Healthcare Law” means the laws, codes, policies and
guidelines of all Governmental Authorities relating to the production,
preparation, propagation, compounding, conversion, pricing, marketing,
promotion, sale, distribution, coverage, or reimbursement of a drug, device,
biological or other medical item, supply or service, including, without
limitation, the federal Food, Drug and Cosmetic Act (21 U.S.C. § 321 et seq.),
the federal False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal healthcare
program anti-kickback statute (42 U.S.C. § 1320a-7b), the healthcare fraud,
false statement and health information privacy and security provisions of the
Health Insurance

 

39

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Portability and Accountability Act of 1996 (“HIPAA”), as amended by the Health
Information Technology for Economic and Clinical Health (“HITECH”) Act, the
Foreign Corrupt Practices Act, the U.K. Anti-Bribery Act, the federal healthcare
program civil money penalty and exclusion authorities, the applicable
requirements of Medicare, Medicaid and other Governmental Body healthcare
programs, including the Veterans Health Administration and U.S. Department of
Defense healthcare and contracting programs, and the analogous Laws of any state
or country applicable to the Agreement.

 

(xx)                          “Indemnitee” has the meaning provided in
Section 7.5(c).

 

(yy)                          “Indemnitor” has the meaning provided in
Section 7.5(c).

 

(zz)                            “[***]” has the meaning ascribed to it in [***].

 

(aaa)                   “Inventory” has the meaning provided in Section 5.1(c).

 

(bbb)                   “Losses” has the meaning provided in Section 7.5(a).

 

(ccc)                      “Manufacturing” means any and all activities related
to the production of a Device Commercialized under this Agreement. Manufacturing
shall include: (i) technical and process development activities in connection
with development of the manufacturing or production process for the Device;
(b) manufacturing and production activities; (iii) quality assurance activities;
(d) testing activities, including stability testing and conformance testing; and
(v) any and all other activities required to release manufacturing lots of
Devices.  When used as a verb, Manufacture means to engage in Manufacturing.

 

(ddd)                   “[***] Transition Period” has the meaning ascribed to it
in Section 5.1(b).

 

(eee)                      “MDRs” has the meaning ascribed to it in
Section 7.1(f).

 

(fff)                         “Net Sales” means the gross amount invoiced for
sales of the Device by AMAG, its Affiliates and any Sublicensees to a Third
Party distributor or agent (in each case, who is not a Sublicensee), or end user
less the following amounts, to the extent actually incurred or accrued, related
to the Device:

 

[***].

 

(ggg)                      “Parties” has the meaning provided in the
introductory paragraph above.

 

(hhh)                   “Party” has the meaning provided in the introductory
paragraph above.

 

40

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(iii)                               “Patent” means patents and patent
applications Controlled by Access or its Affiliates and licensed to AMAG
hereunder, in the Territory, including any divisionals, continuations,
continuations-in-part, substitutions, reissues, re-examinations, revalidations,
patent term extensions, and renewals of any such patents or patent applications,
that claim or cover the Device or Commercialization thereof.

 

(jjj)                            “Person” means any individual, firm,
corporation, partnership, limited liability company, trust, joint venture,
Governmental Authority, or other entity or organization.

 

(kkk)                   “Promotional Materials” has the meaning provided in
Section 6.3(b).

 

(lll)                               “Quality Agreement” has the meaning provided
in Section 5.1(f).

 

(mmm)       “Quality and Supply Agreements” has the meaning provided in
Section 5.1(f).

 

(nnn)                   “QSR” has the meaning provided in Section 4.3(a).

 

(ooo)                   “Receiving Party” has the meaning provided in
Section 8.1(a).

 

(ppp)                   “Regulatory Clearance” means the 510(k) clearance for
the Device, and any other clearance or approval that is necessary to allow the
Device to be marketed and sold in the Territory.

 

(qqq)                   “Release Event” has the meaning ascribed to it in
Section 4.9(c).

 

(rrr)                            “Retained Sales” has the meaning provided in
Section 5.1(a).

 

(sss)                         “Retained Liabilities” has the meaning provided in
Section 5.1(a).

 

(ttt)                            “Royalty Term” has the meaning provided in
Section 3.3.

 

(uuu)                   “Second Source” has the meaning provided in Schedule E.

 

(vvv)                   “[***]” has the meaning provided in [***].

 

(www)             “Specifications” has the meaning provided in Schedule E.

 

(xxx)                   “Specified Event” has the meaning provided in
Section 4.9.

 

(yyy)                   “Sublicensee” means any Person to whom AMAG grants a
sublicense of the rights and licenses granted to AMAG by Access under
Section 2.1, excluding Persons that are granted such a sublicense solely to
perform services for the benefit of AMAG or an Affiliate of AMAG and are not
granted any rights to make use or sell Devices to any other Person, including
contract manufacturers.

 

41

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(zzz)                      “Supply Agreement” has the meaning provided in
Section 5.1(f).

 

(aaaa)            “Technology” means know-how, trade secrets, chemical and
biological materials, formulations, information, documents, studies, results,
data and regulatory approvals, data, filings and correspondence, including
biological, chemical, pharmacological, toxicological, pre-clinical, clinical and
assay data, manufacturing processes and data, specifications, sourcing
information, assays, and quality control and testing procedures, whether or not
patented or patentable.

 

(bbbb)            “Term” has the meaning provided in Section 6.1.

 

(cccc)                “Territory” means the fifty states of the United States of
America, its territories and possessions, including the Commonwealth of Puerto
Rico, and the District of Columbia.

 

(dddd)            “Third Party” means any Person other than AMAG, Access and
their Affiliates.

 

(eeee)                “Third Party Agreements” has the meaning provided in
Section 7.1(h).

 

(ffff)                    “Valid Claim” means any claim of an issued and
unexpired Patent that (a) has not been held permanently revoked, unenforceable
or invalid by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal and (b) has not been abandoned, disclaimed, surrendered or
declared invalid or unenforceable in a final, unappealable or unappealed
decision of a judicial or administrative court, government agency or patent
office of appropriate jurisdiction.

 

(gggg)                “[***]” has the meaning ascribed to it in Section 4.9(c).

 

[Remainder of this page is intentionally left blank]

 

42

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE B

 

Access Patent Rights

 

U.S. Patent #7,547,433

 

U.S. Patent #7,544,348

 

43

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE C

 

Access Trademarks

 

GRAPHIC [g136841ke09i001.jpg]

 

Word Mark

 

MUGARD

 

 

 

Goods and Services

 

IC 005. US 006 018 044 046 051 052. G & S: Pharmaceutical preparations for the
prevention and treatment of disorders of the nervous system, the immune system,
the cardio-vascular system, the metabolic system, the respiratory system, the
musculo-skeletal system, the genitourinary system; for the treatment of
inflammatory disorders; for use in dermatology, oncology, hematology and in
tissue and organ transplantation, in ophthalmology and for gastroenterological
disorders; Pharmaceutical preparations for the prevention and treatment of
ocular disorders or diseases, for the treatment of bacteria-based diseases, and
for the treatment of diabetes, and anti-infective preparations, antiviral
preparations, antibiotics, antifungal preparations and vaccines; Pharmaceutical
preparations for the treatment and prevention of oral and esophageal mucositis;
drug delivery agents consisting of compounds that facilitate delivery of a wide
range of active pharmaceuticals to the oral mucosa. FIRST USE: 20061225. FIRST
USE IN COMMERCE: 20061225

 

 

 

Standard Characters Claimed

 

 

 

 

 

Mark Drawing Code

 

(4) STANDARD CHARACTER MARK

 

 

 

Serial Number

 

85116721

 

 

 

Filing Date

 

August 26, 2010

 

 

 

Current Basis

 

1A

 

 

 

Original Filing Basis

 

1A

 

 

 

Published for Opposition

 

February 8, 2011

 

 

 

Registration Number

 

3950832

 

 

 

Registration Date

 

April 26, 2011

 

 

 

Owner

 

(REGISTRANT) Access Pharmaceuticals CORPORATION DELAWARE 2600 Stemmons Parkway,
Suite 176 Dallas TEXAS 75207

 

 

 

Type of Mark

 

TRADEMARK

 

 

 

Register

 

PRINCIPAL

 

 

 

Live/Dead Indicator

 

LIVE

 

44

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE D

 

Third Party Agreements

 

A.                                    To be Assigned to AMAG

 

[***]

 

B.                                    To be Assigned Upon Amendment signed by
Counter-Party

 

[***]

 

45

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.                                    To be Maintained by Access

 

[***]

 

D.                                    To be Terminated by Access

 

[***]

 

46

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE E

 

QUALITY AND SUPPLY AGREEMENTS TERMS

 

This Schedule E describes the basic scope and principles to be included in the
Quality and Supply Agreements, which will govern supply of AMAG requirements of
the Device pursuant to the terms of Article 5.1(f) of the License Agreement. 
Capitalized terms used but not defined in this Schedule E shall have the
meanings provided in the Agreement.

 

Scope

 

1)                                     This Schedule E is not intended to
include all terms and conditions anticipated to be included in the Quality and
Supply Agreements.  The Quality and Supply Agreement will describe and define
the procedures, terms and conditions for forecasting, manufacture, analytical
testing, quality assurance, delivery, price, payment and appropriate other
activities relating to the supply of the Device in the Field and in the
Territory consistent with the terms described below and will contain such other
terms and conditions customarily contained in supply agreements in the
pharmaceutical industry, including without limitation warranties and
indemnities.

 

General

 

2)                                     AMAG shall purchase from and Access shall
supply to AMAG the Device in finished form for use under the Agreement and in
accordance with the terms of the Supply Agreement and the Quality Agreement.

 

3)                                     The term of the Supply Agreement and the
Quality Agreement shall be coextensive with the Term of the Agreement.

 

4)                                     Access shall use Commercially Reasonable
Efforts to manage AMAG’s supply needs (e.g., volumes and unit costs) for the
Territory in a manner proportionate to Access’ supply needs outside the
Territory.

 

Price/ Payment

 

5)                                     The purchase price for supply of Device
shall be the cost thereof actually paid by Access to its Third Party
supplier(s) plus [***].  Access shall use Commercially Reasonable Efforts to
manage purchase price for supply of Device in accordance with its existing
agreement with the contract manufacturing organization.

 

6)                                     Payment terms are net [***] from receipt
of invoice to be issued after shipment.

 

7)                                     Access shall obtain AMAG’s prior written
consent regarding any capital equipment proposed to be acquired for use in
supplying Device to AMAG and for which AMAG would bear all or some portion of
the costs.  If any such equipment

 

47

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

is attributable to both the Territory and outside the Territory, the Parties
will use good faith efforts to agree on a reasonable allocation of such
expenditures to the Territory and outside the Territory, based on the volumes
supplied for each such territory.  The Supply and Quality Agreements will
include a mechanism for resolving any disagreement between the Parties as to the
acquisition of any such equipment and/or the allocation between the Parties of
the expenditure.

 

Forecasting and Ordering

 

8)                                     The Supply Agreement will contain
mutually agreed information sharing and planning procedures with respect to the
forecasting and supply of the Device.

 

Delivery

 

9)                                     Delivery requirements, location and
applicable Incoterms shall be defined in the Supply Agreement.

 

Quality Agreement and Manufacture and Quality Control

 

10)                              The parties will enter into a quality agreement
within one month after the Effective Date in accordance with the Agreement.

 

11)                              Device shall be manufactured in compliance with
cGMP, as defined by regulatory authorities within the Territory.  The Device
shall be manufactured according to specifications for the Device set forth in
the Quality Agreement (“Specifications”).

 

12)                              The Quality Agreement will contain change
control procedures for the Specifications and other related matters.

 

13)                              The Quality Agreement shall define a procedure
for resolution of any disputes regarding product quality.

 

14)                              In accordance with Section 4.5 of the
Agreement, each Party will have a reciprocal audit right allowing, during
regular business hours, reasonable access by the other Party’s quality
assurance, quality control, compliance and other relevant personnel (including
the other Party’s consultants who are under the same confidentiality and limited
use obligations under this Agreement), upon reasonable notice, to audit its
facilities and/or its contract manufacturing/laboratory sites where the Device
is manufactured, packaged, labeled and/or tested, and shall allow reasonable
access to related documentation.  The purpose of such audit shall be to assess
compliance with the cGMP and applicable Laws in the country of manufacture in
accordance with Section 4.5 of the Agreement.

 

48

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Second Source / Safety Stock

 

15)                              The Supply Agreement will contain procedures
for implementing a second source of supply (a “Second Source”).

 

16)                              AMAG shall [***] associated with qualifying,
initiating and maintaining the second source of supply (the “[***]”).  If Access
desires to make use of the Second Source for supply needs outside the Territory,
the Parties shall use good faith efforts to agree on a [***], based on the
volumes supplied for each such territory.

 

Product Warranty

 

17)                              Access will provide standard warranties
including warranties that all Devices:

 

i)                                         shall be manufactured and tested
(while in the possession or control of Access, including its third party
contract manufacturer) in accordance with all applicable laws, rules,
regulations or guidelines of any relevant Regulatory Authority in the United
States or any jurisdiction where Access is having Devices manufactured for AMAG,
and GMPs applicable to the manufacture, storage, and shipment of Devices,

 

ii)                                      shall not be adulterated or misbranded
within the meaning of the United States Food, Drug and Cosmetic Act, 21 U.S.C.
Section 301c et. seq., or other applicable laws, rules, regulations or
guidelines of any relevant Regulatory Authority in the United States or any
jurisdiction where Access is having Devices manufactured for AMAG,

 

iii)                                   conforms to the Specifications, and

 

iv)                                  will have a shelf life of no less than
[***] from the date of shipment.

 

This warranty does not apply to any non-conformity of the Device resulting from
(i) alteration, misuse, negligence, abuse, accident, mishandling or storage in
an improper environment in each case by any party other than Access or its
agents or (ii) use, handling, storage or maintenance other than in accordance
with the Specifications. THE FOREGOING WARRANTY IS THE SOLE AND EXCLUSIVE
WARRANTY GIVEN BY ACCESS WITH RESPECT TO THE DEVICE, AND ACCESS GIVES AND MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.

 

49

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE F

 

Form of [***] Letter

(attached)

 

[***]

 

50

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 SCHEDULE G

 

Form of [***] Letter

 

[***]

 

51

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE H

 

Form of Escrow Agreement

 

(attached)

 

52

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Three-Party Escrow Service Agreement

 

1.              Introduction

 

This Three-Party Escrow Service Agreement (the “Agreement”) is entered into by
and between Access Pharmaceuticals, Inc. (the “Depositor”), AMAG
Pharmaceuticals, Inc. (the “Beneficiary”)
and                                                   (“Escrow Agent”). 
Depositor, Beneficiary, and Escrow Agent may be referred to individually as a
“Party” or collectively as the “Parties” throughout this Agreement.

(a)         The use of the term services in this Agreement shall refer to Escrow
Agent services that facilitate the creation, management, and enforcement of
escrow accounts as described in Exhibit A attached hereto (“Services”).  A Party
shall request Services under this Agreement by submitting a work request for
certain Escrow Agent Services (“Work Request”) via written instruction or the
online portal maintained at the website located at
                                            .com or other websites owned or
controlled by Escrow Agent that are linked to that website (collectively the
“Escrow Agent Website”).

(b)         The Beneficiary and Depositor have entered into a License Agreement
dated June     , 2013 (the “License Agreement”).  The License Agreement conveys
certain licenses and rights to the Beneficiary, and the Parties intend this
Agreement to be considered as supplementary to the License Agreement, pursuant
to  Title 11 United States Code, Section 365(n).

 

2.              Depositor Responsibilities and Representations

 

(a)         Depositor shall make a deposit of [***] (“Deposit Material”) to
Escrow Agent within [***] of the Effective Date.

(b)         Depositor represents that it lawfully possesses all Deposit Material
provided to Escrow Agent under this Agreement and that any current or future
liens or encumbrances will not prohibit, limit, or alter the rights and
obligations of Escrow Agent under this Agreement.  Depositor warrants that with
respect to the Deposit Material, Escrow Agent’s proper administration of this
Agreement will not violate the rights of any third parties.

 

3.              Beneficiary Acknowledgement

 

(a)         Beneficiary acknowledges that, as between Escrow Agent and
Beneficiary, Escrow Agent’s obligation is to maintain the Deposit Material as
delivered by the Depositor.

 

4.              Escrow Agent Responsibilities and Representations

 

(a)         Escrow Agent will follow the provisions of Exhibit C attached hereto
in administering the release of Deposit Material.

(b)         Escrow Agent will hold and protect Deposit Material in physical
vaults that are either owned or under the control of Escrow Agent, unless
otherwise agreed to by all the Parties.

(c)          Should transport of Deposit Material be necessary in order for
Escrow Agent to perform services requested by Depositor or Beneficiary under
this Agreement, Escrow Agent will use a commercially recognized overnight
carrier such as Federal Express or United Parcel Service.  Escrow Agent will not
be responsible for any loss or destruction of, or damage to, such Deposit
Material while in the custody of the common carrier.

 

53

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.              Payment

 

Beneficiary shall pay to Escrow Agent all Service Fees as set forth herein. 
[Description of fees to be inserted here (the “Service Fees”).]  All Service
Fees are due within thirty (30) calendar days from the date of invoice in U.S.
currency and are non-refundable.

 

6.              Term and Termination

 

(a)         The term of this Agreement is for a period of one (1) year from the
Effective Date (“Initial Term”) and will automatically renew for additional one
(1) year terms (“Renewal Term”) (collectively the “Term”).  This Agreement shall
continue in full force and effect until one of the following events occurs:
(i) Depositor and Beneficiary provide Escrow Agent with sixty (60) days’ prior
written notice pursuant to a document that is executed by both Beneficiary and
Depositor indicating their intent to terminate this Agreement; (ii) Beneficiary
provides Escrow Agent and Depositor with sixty (60) days’ prior written notice
of Beneficiary’s intent to terminate this Agreement; or (iii) the Agreement
terminates under another provision of this Agreement.

 

7.              Warranties

 

(a)         ESCROW AGENT WARRANTS ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL
BE PERFORMED IN A WORKMANLIKE MANNER AND IN A MANNER CONSISTENT WITH THE
MEASURES ESCROW AGENT TAKES TO PROTECT ITS OWN INFORMATION OF A SIMILAR NATURE,
BUT IN NO CASE LESS THAN A REASONABLE LEVEL OF CARE.  EXCEPT AS SPECIFIED IN
THIS SECTION, ALL CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, SATISFACTORY QUALITY, OR ARISING FROM A COURSE OF DEALING,
USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED TO THE EXTENT ALLOWED BY
APPLICABLE LAW.  AN AGGRIEVED PARTY MUST NOTIFY ESCROW AGENT PROMPTLY UPON
LEARNING OF ANY CLAIMED BREACH OF ANY WARRANTY AND, TO THE EXTENT ALLOWED BY
APPLICABLE LAW, SUCH PARTY’S REMEDY FOR BREACH OF THIS WARRANTY SHALL BE SUBJECT
TO THE LIMITATION OF LIABILITY AND CONSEQUENTIAL DAMAGES WAIVER IN THIS
AGREEMENT.  THIS DISCLAIMER AND EXCLUSION SHALL APPLY EVEN IF THE EXPRESS
WARRANTY AND LIMITED REMEDY SET FORTH ABOVE FAILS OF ITS ESSENTIAL PURPOSE.

(b)         Depositor warrants that all Depositor information provided hereunder
is accurate and reliable.

 

8.              Confidential Information

 

Escrow Agent shall have the obligation to implement and maintain safeguards
designed to protect the confidentiality of the Deposit Material.  Except as
provided in this Agreement Escrow Agent shall not use, disclose, transfer or
otherwise make available the Deposit Material.  Escrow Agent shall not disclose
the terms of this Agreement to any third party other than its financial,
technical, or legal advisors, or its administrative support service providers. 
Any such third party shall be bound by the same confidentiality obligations as
Escrow Agent.  If Escrow Agent receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Escrow Agent

 

54

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

will promptly notify the Parties to this Agreement unless prohibited by law. 
After notifying the Parties, Escrow Agent may comply in good faith with such
order.  It shall be the responsibility of Depositor or Beneficiary to challenge
any such order; provided, however, that Escrow Agent does not waive its rights
to present its position with respect to any such order.  Escrow Agent will
cooperate with the Depositor or Beneficiary, as applicable, to support efforts
to quash or limit any subpoena, at such Party’s expense.  Any Party requesting
additional assistance shall pay Escrow Agent’s standard charges or as quoted
upon submission of a detailed request.

 

9.              Limitation of Liability

 

EXCEPT FOR: (I) LIABILITY FOR DEATH OR BODILY INJURY; (II) PROVEN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III)  BREACH BY ESCROW AGENT OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 8, ALL OTHER LIABILITY RELATED
TO THIS AGREEMENT, IF ANY, WHETHER ARISING IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO THIS AGREEMENT SHALL BE LIMITED TO THE
AMOUNT EQUAL TO ONE YEAR OF FEES PAID TO ESCROW AGENT UNDER THIS AGREEMENT.  IF
CLAIM OR LOSS IS MADE IN RELATION TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH
LIABILITY SHALL BE LIMITED TO THE FEES RELATED SPECIFICALLY TO SUCH DEPOSITS.

 

10.       Consequential Damages Waiver

 

EXCEPT FOR (I) A GROSSLY NEGLIGENT BREACH BY ESCROW AGENT OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN SECTION 8 OR (II) ANY ACTS OF WILLFUL MISCONDUCT, IN NO
EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS, ANY COSTS
OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE SERVICES (EXCLUDING SUBSTITUTE
ESCROW SERVICES), OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE
KNOWN IN ADVANCE TO ONE OR MORE PARTIES.

 

11.       General

 

(a)         Choice of Law.  The validity, interpretation, and performance of
this Agreement shall be controlled by and construed under the laws of New York,
as if performed wholly within the state and without giving effect to the
principles of conflicts of laws.

(b)         Authorized Person(s).  Depositor and Beneficiary must each authorize
and designate one person whose actions will legally bind such Party (“Authorized
Person” who shall be identified in the Authorized Person(s) Notices Table of
this Agreement or such Party’s legal representative) and who may manage the
Escrow Agent escrow account through the Escrow Agent website or written
instruction.  The Authorized Person for each the Depositor and Beneficiary will
maintain the accuracy of their name and contact information provided to Escrow
Agent during the Term of this Agreement.

(c)          Right to Rely on Instructions.  With respect to release of Deposit
Material or the destruction of Deposit Material, Escrow Agent shall rely on
instructions from a Party’s Authorized Person(s); provided, that in the case of
a release of the Deposit Material, such instructions are in accordance with the
requirements in Exhibit C.  In all other cases,

 

55

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Escrow Agent may act in reliance upon any instruction, instrument, or signature
reasonably believed by Escrow Agent to be genuine and from an Authorized
Person(s), officer, or other employee of a Party.  Escrow Agent may assume that
such representative of a Party to this Agreement who gives any written notice,
request, or instruction has the authority to do so.  Escrow Agent will not be
required to inquire into the truth of, or evaluate the merit of, any statement
or representation contained in any notice or document reasonably believed to be
from such representative.

(d)   Force Majeure.  No Party shall be liable for any delay or failure in
performance due to events outside the defaulting Party’s reasonable control,
including without limitation acts of God, earthquake, labor disputes, shortages
of supplies, riots, war, acts of terrorism, fire, epidemics, or delays of common
carriers or other circumstances beyond its reasonable control.  The obligations
and rights of the excused Party shall be extended on a day-to-day basis for the
time period equal to the period of the excusable delay.

(e)          Notices.  All notices regarding Exhibit A (Release of Deposit
Material) shall be sent by commercial express mail or other commercially
appropriate means that provide prompt delivery and require proof of delivery. 
All other correspondence, including invoices, payments, and other documents and
communications, may be sent electronically or via regular mail.  The Parties
shall have the right to rely on the last known address of the other Parties. 
Any correctly addressed notice to the last known address of the other Parties
that is relied on herein, that is refused, unclaimed, or undeliverable shall be
deemed effective as of the first date that said notice was refused, unclaimed,
or deemed undeliverable by electronic mail, the postal authorities, or through
messenger or commercial express delivery service.

(f)           No Waiver.  No waiver of any right under this Agreement by any
Party shall constitute a subsequent waiver of that or any other right under this
Agreement.

(g)          Assignment.  No assignment of this Agreement by Depositor or
Beneficiary or any rights or obligations of Depositor or Beneficiary under this
Agreement is permitted without the written consent of Escrow Agent, which shall
not be unreasonably withheld or delayed; provided that (1) Depositor may assign
this Agreement without the consent of Beneficiary or Escrow Agent in connection
with a permitted assignment of all of the License Agreement, to the same person
or entity successor; and (2) Beneficiary may assign this Agreement without the
consent of Depositor or Escrow Agent in connection with a permitted assignment
of all of the License Agreement, to the same person or entity successor.  Escrow
Agent shall have no obligation in performing this Agreement to recognize any
successor or assign of Depositor or Beneficiary unless Escrow Agent receives
clear, authoritative and conclusive written evidence of the change of Parties.

(h)         Severability.  In the event any of the terms of this Agreement
become or are declared to be illegal or otherwise unenforceable by any court of
competent jurisdiction, such term(s) shall be null and void and shall be deemed
deleted from this Agreement.  All remaining terms of this Agreement shall remain
in full force and effect.  If this paragraph becomes applicable and, as a
result, the value of this Agreement is materially impaired for any Party, as
determined by such Party in its sole discretion, then the affected Party may
terminate this Agreement by written notice to the other Parties.

(i)             Independent Contractor Relationship.  Depositor and Beneficiary
understand, acknowledge, and agree that Escrow Agent’s relationship with
Depositor and Beneficiary

 

56

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

will be that of an independent contractor and that nothing in this Agreement is
intended to or should be construed to create a partnership, joint venture, or
employment relationship.

(j)            Attorneys’ Fees.  Any costs and fees incurred by Escrow Agent in
the performance of obligations imposed upon Escrow Agent solely by virtue of its
role as escrow service provider including, without limitation, compliance with
subpoenas, court orders, and discovery requests shall, unless adjudged
otherwise, be divided equally and paid by Depositor and Beneficiary.  In any
suit or proceeding between the Parties relating to this Agreement, the
prevailing Party will have the right to recover from the other(s) its costs and
reasonable fees and expenses of attorneys, accountants, and other professionals
incurred in connection with the suit or proceeding, including costs, fees and
expenses upon appeal, separately from and in addition to any other amount
included in such judgment.  This provision is intended to be severable from the
other provisions of this Agreement, and shall survive and not be merged into any
such judgment.

(k)         No Agency.  No Party has the right or authority to, and shall not,
assume or create any obligation of any nature whatsoever on behalf of the other
Parties or bind the other Parties in any respect whatsoever.

(l)             Disputes. Any dispute, difference or question relating to or
arising among (a) Escrow Agent and (b) either or both of Depositor or
Beneficiary concerning the construction, meaning, effect or implementation of
this Agreement or the rights or obligations of any Party hereof will be
submitted to, and settled by arbitration by a single arbitrator chosen by the
corresponding Regional Office of the American Arbitration Association in
accordance with the Commercial Rules of the American Arbitration Association. 
The Depositor and Beneficiary shall both us commercially reasonable efforts to
conclude the dispute resolution process within 15 business days.  The Parties
shall submit briefs of no more than 10 pages and the arbitration hearing shall
be limited to two (2) days maximum.  The arbitrator shall apply New York law. 
Unless otherwise agreed by the Parties, arbitration will take place in New York,
New York, U.S.A.  Any court having jurisdiction over the matter may enter
judgment on the award of the arbitrator.  Service of a petition to confirm the
arbitration award may be made by regular mail or by commercial express mail, to
the attorney for the Party or, if unrepresented, to the Party at the last known
business address.  If however, Depositor or Beneficiary refuse to submit to
arbitration, the matter shall not be submitted to arbitration and Escrow Agent
may submit the matter to any court of competent jurisdiction for an interpleader
or similar action.

(m)     No Third Party Rights.  This Agreement is made solely for the benefit of
the Parties to this Agreement and their respective permitted successors and
assigns, and no other person or entity shall have or acquire any right by virtue
of this Agreement unless otherwise agreed to by all the Parties hereto.

(n)         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

(balance of this page left intentionally blank — signature page follows)

 

57

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SIGNATURE PAGE to

Three-Party Escrow Service Agreement

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Signing Date by their authorized representatives:

 

DEPOSITOR:

 

ACCESS PHARMACEUTICALS, INC.

 

BENEFICIARY:

 

AMAG PHARMACEUTICALS, INC.

 

 

 

Signature

 

 

 

Signature

 

 

Print Name

 

 

 

Print Name

 

 

Title

 

 

 

Title

 

 

Date

 

 

 

Date

 

 

Email Address

 

 

 

Email Address

 

 

 

ESCROW AGENT

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

Title

 

 

 

 

 

 

Date

 

 

 

 

 

 

Email Address

 

 

 

 

 

 

 

Authorized Person(s) Notices Table

 

Please provide the name(s) and contact information of the Authorized
Person(s) under this Agreement.  Please complete all information as applicable. 
Incomplete information may result in a delay of processing.

 

DEPOSITOR (Required information)

 

BENEFICIARY (Required information)

 

 

 

Print Name

 

 

 

Print Name

 

 

Title

 

 

 

Title

 

 

Email Address

 

 

 

Email Address

 

 

Street Address

 

 

 

Street Address

 

 

Province/City/State

 

 

 

Province/City/State

 

 

Postal/Zip Code

 

 

 

Postal/Zip Code

 

 

Phone Number

 

 

 

Phone Number

 

 

Fax Number

 

 

 

Fax Number

 

 

 

Billing Contact Information Table

 

Please provide the name and contact information of the Billing Contact under
this Agreement.  All Invoices will be sent to this individual at the address set
forth below.

 

DEPOSITOR

 

BENEFICIARY

 

 

 

o Check if same as Authorized Person

 

o Check if same as Authorized Person

Company Name

 

 

 

Company Name

 

 

Print Name

 

 

 

Print Name

 

 

Title

 

 

 

Title

 

 

 

58

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Email Address

 

 

 

Email Address

 

 

Street Address

 

 

 

Street Address

 

 

Province/City/State

 

 

 

Province/City/State

 

 

Postal/Zip Code

 

 

 

Postal/Zip Code

 

 

Phone Number

 

 

 

Phone Number

 

 

Fax Number

 

 

 

Fax Number

 

 

Purchase Order #

 

 

 

Purchase Order #

 

 

 

59

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit A

Release of Deposit Material

Deposit Account
Number

 

 

Escrow Agent will use the following procedures to process any Beneficiary
request to release Deposit Material.

 

1.              Release Conditions.

Depositor and Beneficiary agree that a request for the release of the Deposit
Material may only be issued by Beneficiary if such request satisfies the
following condition (defined as the “Release Condition”):

 

In the form attached as Annex A-1, Beneficiary represents and warrants that a
Release Event (as defined in the License Agreement) has occurred and Depositor
has failed to [***].

 

2.              Beneficiary’s Demand Release Work Request for Release of Deposit
Material.

Beneficiary may submit a request for release of the Deposit Material if
Beneficiary believes in good faith that the Release Condition has occurred (a
“Demand Release Work Request”).  The Beneficiary’s Demand Release Work Request
will be in the form attached as Annex A-1.

 

3.              Demand Release of Deposit Material.

 

A.                                    [***]

 

Upon receipt of such Demand Release Work Request for (i) [***] (ii) [***] and
(iii) [***], Escrow Agent Escrow Agent shall provide a copy of the notice to
Access, by certified mail, return receipt requested, or by commercial express
mail.  From the date Escrow Agent mails the notice requesting release of the
Deposit Material, Depositor shall have five (5) business days to deliver to
Escrow Agent Contrary Instructions. For purposes of this Agreement, “Contrary
Instructions” shall mean the written representation by Depositor that a Release
Condition has not occurred or has been cured.  Upon receipt of Contrary
Instructions, Escrow Agent shall send a copy to Beneficiary by certified mail,
return receipt requested, or by commercial express mail. Additionally, Escrow
Agent shall notify both Depositor and Beneficiary that there is a dispute to be
resolved pursuant to the Dispute Resolution section of this Agreement.  Escrow
Agent will continue to store the Deposit Material without release pending
(a) joint instructions from Depositor and Beneficiary, (b) resolution pursuant
to the Dispute Resolution provisions, or (c) order of a court.  If Escrow Agent
does not receive Contrary Instructions from the Depositor, Escrow Agent is
authorized to release the Deposit Material to the Beneficiary.  Escrow Agent is
entitled to receive any undisputed, unpaid Service Fees due Escrow Agent from
the Parties before fulfilling the Demand Release Work Request for release of the
Deposit Material covered under this Agreement.  Any Party may cure a default of
payment of Service Fees.

 

60

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

B.                                    Demand Release for [***]

 

Upon receipt of such Demand Release Work Request for a [***], Escrow Agent shall
provide a copy of the notice to Access, by certified mail, return receipt
requested, or by commercial express mail.  In the case of a [***], Depositor
shall not have any right or ability to deliver to Escrow Agent Contrary
Instructions. Accordingly, Escrow Agent is authorized to release the Deposit
Material to the Beneficiary upon receipt of such Demand Release Work Request for
a [***].  Escrow Agent is entitled to receive any undisputed, unpaid Service
Fees due Escrow Agent from the Parties before fulfilling the Demand Release Work
Request for release of the Deposit Material covered under this Agreement.  Any
Party may cure a default of payment of Service Fees.

 

4.              Termination of Agreement Upon Release.

This Agreement will terminate upon the release of Deposit Material held by
Escrow Agent.

 

5.              Rights Following Release.

Following release of the Deposit Material, Depositor and Beneficiary shall be
entitled to exercise their respective rights and obligations under the License
Agreement as provided therein.

 

61

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Annex 1 to Exhibit A (Release of Deposit Material)

Beneficiary Certificate

Deposit Account Number                

 

 

[Date]

 

Escrow Agent

[Address]

 

Re:          AMAG Beneficiary Certificate — Deposit Account Number
[                        ]

 

Dear [                  ]:

 

Reference is hereby made to the Three Party Escrow Services Agreement (the
“Escrow Agreement”), dated June [        ], 2013, by and among Access
Pharmaceuticals, Inc. (“Depositor”), AMAG Pharmaceuticals, Inc. (“Beneficiary”)
and [Escrow Agent] (the “Escrow Agent”).  Except as otherwise provided below,
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to them in the Escrow Agreement.

 

Beneficiary hereby represents and warrants that that a Release Event (as defined
in the License Agreement) has occurred and Depositor has failed to deliver to
Beneficiary [***].

 

As such, Beneficiary hereby represents that the Release Condition has been
satisfied.  Accordingly, Beneficiary hereby instructs the Escrow Agent to
release the Deposit Material to Beneficiary as soon as practicable in accordance
with Exhibit A of the Escrow Agreement.

 

 

Sincerely,

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

62

--------------------------------------------------------------------------------